Exhibit 10.1

INTERCREDITOR AGREEMENT

among

SALEM COMMUNICATIONS CORPORATION,

as Parent

and Certain of its Subsidiaries,

as Grantors

and

BANK OF AMERICA, N.A.,

as First Lien Agent

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Second Lien Collateral Agent

and

BANK OF AMERICA, N.A.,

as Control Agent

Dated as of December 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

SECTION 1.

   Definitions.    1.1          Defined Terms    2 1.2          Terms Generally
   10

SECTION 2.

   Priority of Liens.    2.1          Subordination; Etc.    11
2.2          Prohibition on Contesting Liens    12 2.3          No New Liens;
Non-Collateral Assets    12 2.4          Similar Liens and Agreements    13

SECTION 3.

   Enforcement.    3.1          Exercise of Remedies    14 3.2          Actions
Upon Breach    16

SECTION 4.

   Payments.    4.1          Application of Proceeds    16 4.2          Payment
Turnover    17

SECTION 5.

   Other Agreements.    5.1          Releases    17 5.2          Insurance    18
5.3          Amendments to Second Lien Documents    19 5.4          Rights As
Unsecured Creditors    20 5.5          Control Agent for Perfection    20
5.6          When Discharge of First Lien Obligations Deemed to Not Have
Occurred    23

SECTION 6.

   Insolvency or Liquidation Proceedings.    6.1          Finance and Sale
Issues    23 6.2          Relief from the Automatic Stay    24
6.3          Adequate Protection    24 6.4          No Waiver; Voting Rights;
Reorganization Securities    26 6.5          Avoidance Issues    26
6.6          Post-Petition Interest    27 6.7          Bankruptcy Code Section
1111(b)(2)    27 6.8          Limitations    27 6.9          Plan of
Reorganization    28 6.10        Separate Grants of Security and Separate
Classification    28

 

-i-



--------------------------------------------------------------------------------

         

Page

SECTION 7.

   Reliance; Waivers; Etc.    7.1          Reliance    29 7.2          No
Warranties or Liability    29 7.3          No Waiver of Lien Priorities    30
7.4          Waiver of Liability    31 7.5          Obligations Unconditional   
32 7.6          Certain Notices    32

SECTION 8.

   Miscellaneous.    8.1          Conflicts    33 8.2          Effectiveness;
Continuing Nature of this Agreement; Severability    33 8.3          Amendments;
Waivers    34 8.4          Information Concerning Financial Condition of the
Parent and its Subsidiaries    34 8.5          Subrogation    35
8.6          Application of Payments; Consent to Certain Changes    35
8.7          SUBMISSION TO JURISDICTION; WAIVERS    36 8.8          Notices   
36 8.9          Further Assurances    37 8.10        APPLICABLE LAW    37
8.11        Binding on Successors and Assigns    37 8.12        Specific
Performance    37 8.13        Headings    37 8.14        Counterparts; Fax or
Other Transmission    37 8.15        Authorization    38 8.16        No Third
Party Beneficiaries; Effect of Agreement    38 8.17        Provisions Solely to
Define Relative Rights    38 8.18        Grantors; Additional Grantors    38
8.19        No Agency    39 8.20        Rights of Second Lien Collateral Agent
   39

 

-ii-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT dated as of December 1, 2009, is entered into by
and among SALEM COMMUNICATIONS CORPORATION, a Delaware corporation (the
“Parent”), each other Grantor (as defined below) from time to time party hereto,
BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent under the First Lien Credit Documents (as defined below)
(together with its successors and assigns in such capacity from time to time,
the “First Lien Agent”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., solely
in its capacities as trustee under the Second Lien Notes Indenture and as
collateral agent under the Second Lien Documents (as defined below) (the “Second
Lien Collateral Agent”) and not in its individual capacity, any Permitted
Additional Second Lien Obligations Representative (as defined below) who
executes a joinder to this agreement from time to time and BANK OF AMERICA,
N.A., a national banking association, in its capacity as control agent for the
First Lien Agent and the Second Lien Collateral Agent. Capitalized terms used
herein but not otherwise defined herein have the meanings set forth in Section 1
below.

RECITALS

WHEREAS, the Parent, as borrower, the “Lenders” from time to time party thereto
(as further defined below, the “First Lien Lenders”), and the First Lien Agent,
have entered into that certain Credit Agreement dated as of the date hereof (as
the same may be further amended, restated, supplemented, or otherwise modified
or Refinanced from time to time, the “Credit Agreement”), providing for the
making of a revolving credit facility to the Parent, and the issuance of, and
participation in, letters of credit for the account of the Parent and its
Subsidiaries, all as provided therein;

WHEREAS, the Parent, as issuer, each of the other Grantors, as guarantors, and
The Bank of New York Mellon Trust Company, N.A., in its capacity as trustee (the
“Trustee”) have entered into that certain Indenture dated as of the date hereof
(as amended, restated, supplemented, or otherwise modified or Refinanced from
time to time, the “Second Lien Notes Indenture”), pursuant to which the Parent
has issued certain notes (as amended, restated, supplemented, or otherwise
modified or Refinanced from time to time, the “Second Lien Notes”) to the
holders thereof from time to time, guaranteed by the Grantors (other than the
Parent), which Notes and obligations under the Second Lien Notes Indenture will
be secured by liens junior in priority to the liens securing the First Lien
Obligations;

WHEREAS, the Grantors have guaranteed the obligations of Parent under the Credit
Agreement through the Guaranty (as defined in the Credit Agreement) and the
obligations of the Grantors under the First Lien Documents are secured by
substantially all of the personal property assets of the Grantors, pursuant to
the terms of the First Lien Security Documents, subject to certain limited
exceptions as described therein (and after the date hereof, may become secured
by certain of the real property assets of the Grantors on a first-priority
basis);

WHEREAS, the obligations of the Grantors under the Second Lien Documents will
also be secured by all or substantially all of the personal property assets of
the Grantors pursuant



--------------------------------------------------------------------------------

to the terms of the Second Lien Security Documents, subject to certain limited
exceptions as described therein (and after the date hereof, may become secured
by certain of the real property assets of the Grantors on a second-priority
basis);

WHEREAS, the Grantors may, from time to time, incur additional secured debt
pursuant to the First Lien Credit Documents and such additional debt will be
secured by the first-priority security interest in all Collateral of the First
Lien Agent, on behalf of the First Lien Creditors, in accordance with the First
Lien Credit Documents in existence at the time of such incurrence and this
Agreement;

WHEREAS, pursuant to the Second Lien Notes Indenture, the Grantors may, from
time to time, incur additional secured debt which additional debt may be secured
on a pari passu basis with the obligations under the Second Lien Notes;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Agent” means, as the context requires, collectively, the First Lien Agent, the
Second Lien Collateral Agent and the Control Agent.

“Agreement” means this Intercreditor Agreement, as amended, restated,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday, or other day on which
banking institutions are authorized or required by law or other government
action to close in the State of New York.

“Cash Collateral” has the meaning set forth in Section 363(a) of the Bankruptcy
Code.

“Cash Management Agreement” means any agreement to provide Cash Management
Services.

 

-2-



--------------------------------------------------------------------------------

“Cash Management Bank” means any party to a Cash Management Agreement that is a
First Lien Lender or an Affiliate of a First Lien Lender or that, at the time it
enters into a Cash Management Agreement, is a First Lien Lender or an Affiliate
of a First Lien Lender.

“Cash Management Obligations” means all obligations owing by the Grantors to any
Cash Management Bank in respect of any Cash Management Services (including,
without limitation, overdrafts and related liabilities and indemnities, fees and
interest thereon and all interest and fees that accrue on or after the
commencement of any Insolvency or Liquidation Proceeding at the rate provided
for in the respective documents governing the Cash Management Services, whether
or not a claim for post-petition interest or fees is allowed or allowable in any
such Insolvency or Liquidation Proceeding), now existing or hereafter incurred
under, arising out of or in connection with such Cash Management Services, and
the due performance and compliance by the Grantors with the terms, conditions
and agreements of such Cash Management Services.

“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, electronic funds transfer and other cash management arrangements.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting First Lien Collateral or Second Lien Collateral.

“Comparable Second Lien Security Document” means, in relation to any Collateral
subject to any Lien created under any First Lien Security Document, that Second
Lien Security Document which creates a Lien on the same Collateral, granted by
the same Grantor.

“Control Agent” has the meaning set forth in Section 5.5 hereof.

“Control Assets” has the meaning set forth in Section 5.5 hereof.

“Credit Agreement” has the meaning set forth in the recitals hereto, as amended,
modified, restated, supplemented, replaced or refinanced from time to time.

“Creditors” means, collectively, the First Lien Creditors and the Second Lien
Claimholders.

“Discharge of First Lien Obligations” means, except to the extent otherwise
provided in Section 5.6 hereof (and subject to Section 6.5 hereof), (a) payment
in full in cash of the principal of and interest (including interest accruing on
or after the commencement of any Insolvency or Liquidation Proceeding at the
rate provided for in the respective First Lien Document, whether or not such
interest would be allowed in any such Insolvency or Liquidation Proceeding) and
premium, if any, on all Indebtedness under the First Lien Documents and
termination of all commitments of the First Lien Lenders to lend or otherwise
extend credit under the First Lien Documents, (b) payment in full in cash of all
other First Lien Obligations (including letter of credit reimbursement
obligations) that are due and payable or otherwise accrued and owing at or prior
to the time such principal, interest, and premium are paid (other than Cash
Management Obligations and Secured Hedging Obligations so long as arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and (c) termination or cash

 

-3-



--------------------------------------------------------------------------------

collateralization (in an amount and manner, and on terms, reasonably
satisfactory to the First Lien Agent) of all letters of credit issued under the
First Lien Credit Documents.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“First Lien Agent” has the meaning set forth in the recitals hereto.

“First Lien Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, and all proceeds and products thereof, with
respect to which a Lien is granted (or purported to be granted) as security for
any First Lien Obligations (including proceeds and products thereof). For the
avoidance of doubt, Title Assets and other Non-Collateral Assets shall not
constitute First Lien Collateral for so long as they remain Title Assets or
other Non-Collateral Assets, as the case may be, in accordance with
Section 2.3(b) hereof.

“First Lien Credit Documents” means the Credit Agreement, the other Loan
Documents (as defined in the Credit Agreement), and each of the other
agreements, documents, and instruments providing for or evidencing any other
First Lien Obligation and any other document or instrument executed or delivered
at any time in connection with any First Lien Obligation (including any
intercreditor or joinder agreement among holders of First Lien Obligations but
excluding Secured Hedge Agreements and the documents governing the Cash
Management Obligations), to the extent such are effective at the relevant time,
as each may be amended, modified, restated, supplemented, replaced or Refinanced
from time to time.

“First Lien Creditors” means, at any relevant time, the holders of First Lien
Obligations at such time, including, without limitation, the First Lien Lenders,
the Hedge Banks, the Cash Management Banks, the First Lien Agent, and the other
agents and arrangers under the Credit Agreement, together with their respective
successors and assigns.

“First Lien Documents” means the First Lien Credit Documents, the Secured Hedge
Agreements, and any and all documents governing the Cash Management Obligations.

“First Lien Lenders” means the “Lenders” from time to time party to, and as
defined in, the Credit Agreement, together with their respective successors and
assigns; provided that the term “First Lien Lender” shall in any event also
include each letter of credit issuer and swingline lender under the Credit
Agreement, including, without limitation, the “L/C Issuer” and the “Swingline
Lender” and any “Agent” under (and each as defined in) the Credit Agreement.

“First Lien Obligations” means (i) all Obligations under (and as defined in) the
Credit Agreement and under the other First Lien Credit Documents, (ii) all
Secured Hedging Obligations and (iii) all Cash Management Obligations; provided
that the aggregate principal

 

-4-



--------------------------------------------------------------------------------

amount of, without duplication, revolving credit loans, letters of credit, term
loans, other loans, notes or similar instruments (excluding, in any event, Cash
Management Obligations and Secured Hedging Obligations) provided for under the
Credit Agreement or any other First Lien Credit Document (or any Refinancing
thereof) in excess (the “Excess Amount”) of the Maximum First Lien Principal
Indebtedness shall not constitute First Lien Obligations for purposes of this
Agreement. “First Lien Obligations” shall in any event include: (a) all interest
accrued or accruing, or which would accrue, absent commencement of an Insolvency
or Liquidation Proceeding (and the effect of provisions such as
Section 502(b)(2) of the Bankruptcy Code), on or after the commencement of an
Insolvency or Liquidation Proceeding in accordance with the rate specified in
the relevant First Lien Document, whether or not the claim for such interest is
allowed or allowable as a claim in such Insolvency or Liquidation Proceeding,
(b) any and all fees and expenses (including attorneys’ and/or financial
consultants’ fees and expenses) incurred by the First Lien Agent and the First
Lien Creditors on or after the commencement of an Insolvency or Liquidation
Proceeding, whether or not the claim for fees and expenses is allowed or
allowable under Section 502 or 506(b) of the Bankruptcy Code or any other
provision of the Bankruptcy Code or Bankruptcy Law as a claim in such Insolvency
or Liquidation Proceeding, and (c) all obligations and liabilities of each
Grantor under each First Lien Document to which it is a party which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due and
payable (but in any event not including any obligations excluded pursuant to the
proviso in the preceding sentence).

“First Lien Release” has the meaning given such term in Section 5.1.

“First Lien Security Agreement” means the Security Agreement, dated as of the
date hereof, among the Parent, the other Grantors from time to time party
thereto and the First Lien Agent, as the same may be amended, restated,
supplemented, modified or Refinanced from time to time.

“First Lien Security Documents” means the First Lien Security Agreement, the
Collateral Documents (as defined in the Credit Agreement), the Mortgages (as
defined in the Credit Agreement), and any other agreement, document, mortgage,
or instrument pursuant to which a Lien is granted (or purported to be granted)
securing any First Lien Obligations or under which rights or remedies with
respect to such Liens are governed, as the same may be amended, supplemented,
restated, modified, or Refinanced from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Grantors” means collectively, the Parent and each of the Subsidiaries of the
Parent which is, from time to time, a Guarantor under the Guaranty, as defined
in the Credit Agreement, or a Subsidiary Guarantor under the Second Lien
Documents and that has executed and delivered, or may from time to time
hereafter execute and deliver, a First Lien Security Document or a Second Lien
Security Document.

 

-5-



--------------------------------------------------------------------------------

“Hedge Bank” means any Person party to a Secured Hedge Agreement that is a First
Lien Lender or an Affiliate of a First Lien Lender that, at the time it entered
into a Secured Hedge Agreement, was a First Lien Lender or an Affiliate of a
First Lien Lender.

“Indebtedness” means all Obligations that constitute “Indebtedness” within the
meaning of the Credit Agreement.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Grantor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of its respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Grantor, whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy, or (d) any assignment for
the benefit of creditors or any other marshalling of assets and liabilities of
any Grantor.

“Letters of Credit” means any “Letter of Credit” under (and as defined in) the
Credit Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to Real Property (as defined in the Credit Agreement), and
any financing lease having substantially the same economic effect as any of the
foregoing).

“Loans” means a “Loan” or “Loans” under (and each as defined in) the Credit
Agreement.

“Maximum First Lien Principal Indebtedness” means Indebtedness, including
letters of credit, under the First Lien Credit Documents (with letters of credit
being deemed to have a principal amount equal to the maximum potential liability
of the Grantors thereunder) in an aggregate principal amount not to exceed the
amount of Indebtedness permitted under clause (i) of the definition of
“Permitted Debt” under the Second Lien Notes Indenture as in effect on the date
hereof. For the avoidance of doubt, Secured Hedging Obligations and Cash
Management Obligations shall not be considered Indebtedness under the First Lien
Credit Documents.

“New Agent” has the meaning set forth in Section 5.6 hereof.

“Non-Collateral Assets” means (i) the Title Assets, (ii) any deposit account of
a Grantor with respect to which neither the First Lien Agent nor the Second Lien
Collateral Agent have control (as contemplated by Article 8 of the UCC), but
excluding any proceeds of Collateral in such deposit account, (iii) commercial
tort claims of a Grantor as to which neither the First Lien Agent nor the Second
Lien Collateral Agent has been granted a lien or a security interest with the
requisite detail under Article 9 of the UCC, (iv) other personal property assets
of the Grantors in which a secured party must perfect a Lien in a manner other
than the filing of a financing statement under Article 9 of the UCC and as to
which neither the First Lien Agent nor the Second Lien Collateral Agent has
attempted to so perfect its Lien and (v) the proceeds of

 

-6-



--------------------------------------------------------------------------------

each of the types of assets referred to in clauses (i) through (iv) above, but
solely to the extent such proceeds do not otherwise constitute Collateral; and
in each case under clauses (i) through (iv) above, for so long as the applicable
asset remains Title Assets or Non-Collateral Assets pursuant to Section 2.3(b)
hereof. For the avoidance of doubt, any asset that constitutes Collateral
hereunder shall not be Non-Collateral Assets or Title Assets for purposes
hereof.

“Obligations” means any and all obligations (including guaranty obligations),
whether now existing or hereafter arising, liquidated or contingent, with
respect to the payment and performance of (a) any principal of or interest or
premium on any indebtedness, including any reimbursement obligation in respect
of any letter of credit, or any other liability, including interest or any
premium that accrues on or after the commencement of any Insolvency or
Liquidation Proceeding of any Grantor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest or premium is
allowed or allowable in any such Insolvency or Liquidation Proceeding, (b) any
fees, indemnification obligations, expense reimbursement obligations or other
liabilities payable under the documentation governing any indebtedness
(including, without limitation, the retaking, holding, selling or otherwise
disposing of or realizing on the Collateral), (c) any obligation to post cash
collateral in respect of letters of credit or any other obligations, and (d) all
performance and compliance obligations under the documentation governing any
indebtedness.

“Permitted Additional Second Lien Indebtedness” means Indebtedness that is
permitted by Section 7.02(b) of the Credit Agreement and qualifies as “Permitted
Additional Pari Passu Obligations” under the Second Lien Notes Indenture.

“Permitted Additional Second Lien Indebtedness Documents” means each of the
agreements, documents, joinders and instruments providing for or evidencing any
Permitted Additional Second Lien Indebtedness as well as any other document or
instrument executed or delivered at any time in connection with any Permitted
Additional Second Lien Indebtedness, to the extent such are effective at the
relevant time, as the same may be amended, restated, supplemented, modified
and/or Refinanced from time to time.

“Permitted Additional Second Lien Obligations” means Obligations under the
Permitted Additional Second Lien Indebtedness Documents with respect to
Permitted Additional Second Lien Indebtedness; provided that each Permitted
Additional Second Lien Obligations Representative of such Permitted Additional
Second Lien Obligations executes a joinder agreement to this Agreement
substantially in the form of Exhibit A.

“Permitted Additional Second Lien Obligations Representative” means each duly
authorized representative of any holders of Permitted Additional Second Lien
Obligations which representative has executed a joinder agreement to this
Agreement substantially in the form of Exhibit A and which is a party to the
Permitted Additional Second Lien Indebtedness Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-7-



--------------------------------------------------------------------------------

“Possessory Collateral” means all Collateral in the possession of the Control
Agent, or their respective agents or bailees, to the extent that possession
thereof is taken to perfect a Lien thereon under the UCC or other applicable
local law.

“Post-Petition Financing” has the meaning set forth in Section 6.1 hereof.

“Recovery” has the meaning set forth in Section 6.5 hereof.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
amend, modify, supplement, restructure, replace, refund or repay, or to issue
other indebtedness, in exchange or replacement for, such indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at such time, including, without limitation, (i) Second Lien
Notes Indenture Secured Parties, (ii) the Second Lien Collateral Agent and
(iii) the holders from time to time of any other Second Lien Obligations, and
each Permitted Additional Second Lien Obligations Representative.

“Second Lien Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, and all proceeds and products thereof, with respect to which
a Lien is granted (or purported to be granted) as security for any Second Lien
Obligations (including proceeds and products thereof). For the avoidance of
doubt, Title Assets and other Non-Collateral Assets shall not constitute Second
Lien Collateral for so long as they remain Title Assets or other Non-Collateral
Assets, as the case may be, in accordance with Section 2.3(b) hereof.

“Second Lien Collateral Agent” means (i) so long as the Obligations under the
Second Lien Notes Indenture are outstanding, the Trustee, in its capacity as
collateral agent for the noteholders and other secured parties under the Second
Lien Notes Indenture and the other Second Lien Notes Documents, and (ii) at any
time thereafter, such agent or trustee as is designated “Second Lien Collateral
Agent” by Second Lien Claimholders holding a majority in principal amount of the
Second Lien Obligations then outstanding or pursuant to such other arrangements
as agreed to among the holders of the Second Lien Obligations; it being
understood that as of the date of this Agreement, the Trustee shall be so
designated Second Lien Collateral Agent.

“Second Lien Documents” means (x) the Second Lien Notes Documents and (y) the
Permitted Additional Second Lien Indebtedness Documents.

“Second Lien Noteholders” means, collectively, each “Holder” under, and as
defined in, the Second Lien Notes Indenture.

“Second Lien Notes” has the meaning set forth in the recitals hereto.

“Second Lien Notes Documents” means the Second Lien Notes Indenture, the Second
Lien Notes, the Second Lien Security Documents, and each of the other
agreements, documents and instruments providing for or evidencing any other
Second Lien Obligations that are Obligations under the Second Lien Notes
Indenture, and any other document or instrument

 

-8-



--------------------------------------------------------------------------------

executed or delivered at any time in connection with any Second Lien Obligations
that are Obligations under the Second Lien Notes Indenture, to the extent such
are effective at the relevant time, as the same may be amended, restated,
supplemented, modified and/or Refinanced from time to time.

“Second Lien Notes Indenture” has the meaning set forth in the recitals hereto.

“Second Lien Notes Indenture Secured Parties” means the Trustee, the Second Lien
Collateral Agent and the Second Lien Noteholders.

“Second Lien Obligations” means (x) all Obligations under the Second Lien Notes
Indenture and the other Second Lien Notes Documents and (y) any Permitted
Additional Second Lien Obligations. “Second Lien Obligations” shall in any event
include: (a) all interest accrued or accruing, or which would accrue, absent
commencement of an Insolvency or Liquidation Proceeding (and the effect of
provisions such as Section 502(b)(2) of the Bankruptcy Code), on or after the
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Document, whether or not the claim
for such interest is allowed or allowable as a claim in such Insolvency or
Liquidation Proceeding, (b) any and all fees and expenses (including attorneys’
and/or financial consultants’ fees and expenses) incurred by the Second Lien
Collateral Agent and the Second Lien Claimholders on or after the commencement
of an Insolvency or Liquidation Proceeding, whether or not the claim for fees
and expenses is allowed or allowable under Section 502 or 506(b) of the
Bankruptcy Code or any other provision of the Bankruptcy Code or Bankruptcy Law
as a claim in such Insolvency or Liquidation Proceeding, and (c) all obligations
and liabilities of each Grantor under each Second Lien Document to which it is a
party which, but for the automatic stay under Section 362(a) of the Bankruptcy
Code, would become due and payable.

“Second Lien Security Agreement” means the Security Agreement, dated as of the
date hereof, among the Borrower, the other Grantors from time to time party
thereto and the Second Lien Collateral Agent, as the same may be amended,
restated, supplemented, modified or Refinanced from time to time.

“Second Lien Security Documents” means the Second Lien Security Agreement, the
Mortgages (as defined in the Second Lien Notes Indenture) and any other
agreement, document, mortgage or instrument pursuant to which a Lien is granted
(or purported to be granted) securing any Second Lien Obligations or under which
rights or remedies with respect to such Liens are governed, as the same may be
amended, restated, supplemented, modified or Refinanced from time to time.

“Secured Hedge Agreements” means any interest rate Swap Contract permitted under
Article VI or VII of the Credit Agreement that is entered into by and between
the Parent or any of its Subsidiaries and any Hedge Bank.

“Secured Hedging Obligations” means (i) obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities, whether now existing or hereafter arising
(including, without limitation, indemnities, fees and interest thereon and all
interest and fees that accrue on or after the commencement

 

-9-



--------------------------------------------------------------------------------

of any Insolvency or Liquidation Proceeding at the rate provided for in the
respective Secured Hedge Agreement, whether or not a claim for post-petition
interest or fees is allowed in any such Insolvency or Liquidation Proceeding),
of the Parent or any other Grantor owing to any Hedge Bank, now existing or
hereafter incurred under, or arising out of or in connection with, any Secured
Hedge Agreement (including all such obligations and indebtedness under any
guarantee of any such Secured Hedge Agreement to which any Grantor is a party)
and (ii) all performance and compliance obligations by any Grantor under any
Secured Hedge Agreement.

“Security Documents” means, collectively, the First Lien Security Documents and
the Second Lien Security Documents.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.

“Subsidiary Guarantors” means each Subsidiary of the Parent which enters into a
guaranty of any Second Lien Obligations.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Title Assets” has the meaning set forth in Section 2.3(b) hereto.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
relevant jurisdiction.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.”

 

-10-



--------------------------------------------------------------------------------

The word “will” shall be construed to have the same meaning and effect as the
word “shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated or otherwise modified, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (e) terms defined in the UCC but not
otherwise defined herein shall have the same meanings herein as are assigned
thereto in the UCC, (f) a reference to any law means such law as amended,
modified, codified, replaced or re-enacted, in whole or in part, and in effect
on the date hereof, including rules, regulations, enforcement procedures and any
interpretations promulgated thereunder, and (g) references to Sections or
clauses shall refer to those portions of this Agreement, and any references to a
clause shall, unless otherwise identified, refer to the appropriate clause
within the same Section in which such reference occurs.

SECTION 2. Priority of Liens.

2.1 Subordination; Etc. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Liens securing the Second Lien Obligations
granted on the Collateral or of any Liens securing the First Lien Obligations
granted on the Collateral and notwithstanding any provision of the UCC, any
other applicable law, this Agreement, the First Lien Documents or the Second
Lien Documents to the contrary, or any other circumstance whatsoever, the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Claimholders, and
each other Second Lien Claimholder (by its acceptance of the benefits of the
Second Lien Documents) hereby agrees that: (a) any Lien on the Collateral
securing any First Lien Obligations now or hereafter held by or on behalf of the
First Lien Agent or any First Lien Creditor or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to any
Lien on the Collateral securing any of the Second Lien Obligations; (b) any Lien
on the Collateral now or hereafter held by or on behalf of the Second Lien
Collateral Agent, any Second Lien Claimholder or any agent or trustee therefor
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Collateral securing any First Lien Obligations, and (c) it
will not take or cause to be taken any action the purpose or effect of which is,
or could be, to make any Lien securing the Second Lien Obligations pari passu
with, or to give the Second Lien Collateral Agent or Second Lien Claimholders
any preference or priority relative to, any Lien securing the First Lien
Obligations with respect to the Collateral or any part thereof. All Liens on the
Collateral securing any First Lien Obligations shall be and remain senior in all
respects and prior to all Liens on the Collateral securing any Second Lien
Obligations for all purposes, whether or not such Liens securing any First Lien
Obligations are subordinated to any Lien securing any other obligation of the
Borrower, any other Grantor or any other Person. The parties hereto acknowledge
and agree that it is their intent that (i) the First Lien Obligations (and the
security therefor) constitute a separate and distinct class (and separate and
distinct claims) from the Second Lien Obligations (and the security therefor)
and (ii) the grant of Liens securing payment and performance of the First Lien
Obligations and the grant of Liens securing payment and performance of the
Second Lien Obligations

 

-11-



--------------------------------------------------------------------------------

are two separate grants and create two separate and distinct Liens with each
such Lien securing only the First Lien Obligations or the Second Lien
Obligations, as the case may be. Without limitation of the foregoing, to the
extent that, after the date hereof, the Grantors are required to grant a
mortgage or deed of trust to the First Lien Agent and/or the Second Lien
Collateral Agent, the Grantors will grant separate mortgages and/or deeds of
trust to each of the First Lien Agent and the Second Lien Collateral Agent to
secure their respective, separate claims.

2.2 Prohibition on Contesting Liens. Each of the Second Lien Collateral Agent,
for itself and on behalf of each Second Lien Claimholder, and the First Lien
Agent, for itself and on behalf of each First Lien Creditor, agrees that it
shall not (and hereby waives any right to) take any action to challenge or
contest, or support any other Person in contesting or challenging, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
validity or enforceability of any Security Document or any Obligation
thereunder, (ii) the validity, perfection, priority or enforceability of the
Liens, mortgages, assignments and security interests granted pursuant to the
Security Documents with respect to the First Lien Obligations or the Second Lien
Obligations or (iii) the relative rights and duties of the holders of the First
Lien Obligations and the Second Lien Obligations granted and established in this
Agreement or any other Security Document with respect to such Liens, mortgages,
assignments, and security interests; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of the First Lien Agent or,
to the extent provided in Section 3, any First Lien Creditor to enforce this
Agreement, including the priority of the Liens securing the First Lien
Obligations as provided in Section 2.1 hereof.

2.3 No New Liens; Non-Collateral Assets.

(a) So long as the Discharge of First Lien Obligations has not occurred, the
parties hereto agree that the Parent shall not, and shall not permit any other
Grantor or Subsidiary to, grant or permit any additional Liens, or take any
action to perfect any Liens, on any asset or property to secure any Second Lien
Obligation unless it has also granted or contemporaneously grants to the First
Lien Agent a Lien on such asset or property to secure the First Lien Obligations
and has taken or is contemporaneously taking all actions to perfect such Liens
in favor of the First Lien Agent; provided that the Parent shall provide notice
to the Second Lien Collateral Agent if the First Lien Agent has been granted a
security interest or becomes perfected with respect to any additional Liens on
any asset or property to secure the First Lien Obligations, and in such event,
the Parent or such other Grantor or Subsidiary, as applicable, shall
contemporaneously grant such additional Liens, or take such additional action
(other than delivery of possession of any Collateral or control over any
Collateral that is not required to be subject to control pursuant to Second Lien
Security Documents) as is necessary to perfect any Liens so granted, in favor of
the Second Lien Collateral Agent. To the extent that the foregoing provisions
are not complied with for any reason, without limiting any other rights and
remedies available to the First Lien Agent and the other First Lien Creditors,
the Second Lien Collateral Agent, on behalf of itself and the other Second Lien
Claimholders, and each other Second Lien Claimholder (by its acceptance of the
benefits of the Second Lien Documents), shall, without the need for any further
consent of any other Person and notwithstanding anything to the contrary in any
other Second Lien Document (x) hold and be deemed to have held such Lien for the
benefit of the First Lien Agent as security for the First Lien Obligations (and
all amounts received by or distributed to any of them pursuant to or as a result
of the Liens granted in contravention of this Section 2.3 shall be

 

-12-



--------------------------------------------------------------------------------

subject to Section 4.2) and (y) at the request of the First Lien Agent, either
assign such Lien to the First Lien Agent to secure the First Lien Obligations
(in which case the Second Lien Collateral Agent will retain a second-priority
lien on such assets subject to the terms of this Agreement) or release such
Lien. All proceeds of such additional Collateral shall in any event be applied
in accordance with this Agreement.

(b) The First Lien Agent and the Second Lien Collateral Agent acknowledge and
agree that (i) as of the date hereof, neither the First Lien Agent nor the
Second Lien Collateral Agent is requiring the Parent or any other Grantor to
provide to the First Lien Agent or the Second Lien Collateral Agent a perfected
Lien on Real Property (as defined in the Credit Agreement) or motor vehicles or
other equipment covered by certificates of title or ownership owned or leased by
the Parent or any other Grantor (such Real Property and motor vehicles or other
equipment covered by certificates of title or ownership, herein, the “Title
Assets”), provided, however, that the First Lien Agent has the right at certain
times, pursuant to the terms of the Credit Agreement and the First Lien Security
Agreement, to require the Parent and each other Grantor to deliver to the First
Lien Agent titles to non-Real Property Titled Assets and mortgages or deeds of
trust with respect to Real Property (and take such other steps as may be
reasonably requested by the First Lien Agent) in order to provide the First Lien
Agent, for the benefit of the First Lien Creditors, a perfected, first-priority
security interest in such Title Assets, and (ii) there may be certain other
limited assets of the Grantors that constitute Non-Collateral Assets at a
particular time of reference. In connection therewith, the First Lien Agent and
the Second Lien Collateral Agent further acknowledge and agree that, in the
event that the First Lien Agent exercises its rights to perfect a Lien in all or
any portion of the Title Assets or any other Non-Collateral Asset, then (i) with
respect to the Title Assets, from and after the date upon which the title to any
motor vehicle or other equipment covered by certificates of title or ownership
is delivered to the First Lien Agent (or the Control Agent) or any mortgage or
deed of trust is recorded on any Real Property, such equipment or Real Property
shall constitute Collateral for all purposes hereof and shall no longer be Title
Assets hereunder and (ii) with respect to any other Non-Collateral Asset, from
and after the date upon which the First Lien Agent or the Second Lien Collateral
Agent takes steps to perfect its Lien therein, such other Non-Collateral Asset
(or the applicable portion thereof) shall constitute Collateral for all purposes
hereof and shall no longer be Non-Collateral Assets hereunder. Upon the
perfection of its Lien in any Title Asset or other Non-Collateral Asset, by the
First Lien Agent, the Parent or applicable Grantor shall grant to the Second
Lien Collateral Agent a Lien on such Title Asset or other Non-Collateral Asset
and cooperate with the Second Lien Collateral Agent in order to perfect such
Lien in favor of the Second Lien Collateral Agent, with any such Lien to be
subject to the terms of this Agreement and to be subordinate to the Lien in such
Collateral in favor of the First Lien Agent on the same basis as the other Liens
securing the First Lien Obligations.

2.4 Similar Liens and Agreements. The parties hereto agree that it is their
intention that the Second Lien Collateral shall not be more expansive than, and
shall be, except to the extent provided herein, identical to, the First Lien
Collateral; provided, that with respect to any Second Lien Obligations the
Second Lien Collateral shall not include a Lien on any First Lien Collateral
that is specifically excluded from the Second Lien Security Documents with
respect to such Second Lien Obligations (including, for example and without
limitation, securities of Subsidiaries included in the First Lien Collateral to
the extent a Lien in favor of the Second Lien Collateral Agent thereon would
require the filing of financial statements with the Securities

 

-13-



--------------------------------------------------------------------------------

and Exchange Commission pursuant to Rule 3-16 of Regulation S-X under the
Securities Act of 1933, as amended). In furtherance of the foregoing and of
Section 8.9 hereof, the Second Lien Collateral Agent (on behalf of itself and
the other Second Lien Claimholders) agrees, subject to the other provisions of
this Agreement:

(i) upon request by the First Lien Agent, to cooperate in good faith (and to
direct its counsel to cooperate in good faith) from time to time in order to
determine the specific items included in the Second Lien Collateral and the
steps taken to perfect the Liens thereon and the identity of the respective
parties obligated under the Second Lien Documents; and

(ii) that any Subsidiary of the Parent that is a Guarantor under the Guaranty
each as defined in the Credit Agreement shall also be a guarantor of the Second
Lien Obligations and each Subsidiary of the Parent that is a guarantor of the
Second Lien Obligations shall also be a Guarantor under the Guaranty each as
defined in the Credit Agreement.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Parent or any other Grantor: (i) the Second Lien Collateral Agent and the
other Second Lien Claimholders will not exercise or seek to exercise any rights
or remedies (including setoff) as a secured creditor with respect to any
Collateral (including, without limitation, the exercise of any right under any
lockbox agreement, control account agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which the Second Lien Collateral Agent or
any Second Lien Claimholder is a party or holds a perfected interest through the
Control Agent) or institute or commence, or join with any Person in commencing,
any action or proceeding against the Parent or any other Grantor with respect to
such rights or remedies (including any action of foreclosure, enforcement,
collection or execution), and will not contest, protest, seek to enjoin or
object to any foreclosure proceeding or action brought by the First Lien Agent
or any other First Lien Creditor or any other exercise by the First Lien Agent
or any other First Lien Creditor, of any rights and remedies relating to the
Collateral under the First Lien Credit Documents or otherwise, or contest,
protest, seek to enjoin or object to the forbearance by the First Lien Agent or
the other First Lien Creditors from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral; and (ii) the First Lien Agent shall have the exclusive right to
enforce rights, exercise remedies (including setoff and the right to credit bid
their debt) and make determinations regarding the release, disposition, or
restrictions with respect to the Collateral without any consultation with or the
consent of the Second Lien Collateral Agent or any other Second Lien
Claimholder; provided, that, (A) in any Insolvency or Liquidation Proceeding
commenced by or against the Parent or any other Grantor, the Second Lien
Collateral Agent may file a proof of claim or statement of interest with respect
to the Second Lien Obligations, (B) the Second Lien Collateral Agent may take
any action (not adverse to the prior Liens on the Collateral securing the First
Lien Obligations, or the rights, remedies and claims of the First Lien Agent or
the other First Lien Creditors) in order to preserve, perfect or protect its
Lien on the Collateral in a manner not otherwise inconsistent with the terms of
this Agreement, (C) the Second Lien Claimholders shall be entitled to file any
necessary responsive

 

-14-



--------------------------------------------------------------------------------

or defensive pleading in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of the Second Lien Claimholders, including any claim
secured by the Collateral, if any, in each case in a manner not otherwise
inconsistent with the terms of this Agreement and not adverse to the prior Liens
on the Collateral securing the First Lien Obligations or the rights, remedies
and claims of the First Lien Agent or other First Lien Creditor and (D) the
Second Lien Claimholders shall be entitled to file any pleadings, objections,
motions or agreements which assert rights or interests available to unsecured
creditors of the Grantors arising under either Bankruptcy Law or applicable
non-bankruptcy law, in each case subject to the terms of this Agreement
(including, without limitation, Section 5.4 hereof) and in accordance with the
terms of this Agreement. In exercising rights and remedies with respect to the
Collateral, the First Lien Agent and the other First Lien Creditors may enforce
the provisions of the First Lien Credit Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(b) The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including setoff or recoupment) with respect to any Collateral, and that any
Collateral or proceeds taken or received by it will be paid over to the First
Lien Agent pursuant to Section 4.2, unless and until the Discharge of First Lien
Obligations has occurred. Without limiting the generality of the foregoing,
unless and until the Discharge of First Lien Obligations has occurred, the
rights of the Second Lien Collateral Agent and the other Second Lien
Claimholders with respect to the Collateral are limited to the right to hold a
Lien on the Collateral pursuant to the Second Lien Security Documents for the
period and to the extent granted therein, to receive a share of the proceeds
thereof, if any, in accordance with the terms of the Second Lien Documents and
applicable law, after the Discharge of First Lien Obligations has occurred, and
to exercise only such other rights as are expressly permitted herein.

(c) Subject to the proviso in clause (ii) of Section 3.1(a), the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders, and
each other Second Lien Claimholder (by its acceptance of the benefits of the
Second Lien Documents), (i) agrees that the Second Lien Collateral Agent and the
other Second Lien Claimholders will not take any action that would enjoin,
hinder, delay, limit or prohibit any exercise of remedies under the First Lien
Credit Documents, including any collection, sale, lease, exchange, transfer or
other disposition of the Collateral, whether by foreclosure or otherwise, or
that would limit, invalidate, avoid or set aside any Lien or First Lien Security
Document or subordinate the priority of the First Lien Obligations to the Second
Lien Obligations or grant the Liens securing the Second Lien Obligations equal
ranking to the Liens securing the First Lien Obligations and (ii) hereby waives
any and all rights it or the Second Lien Claimholders may have as a junior lien
creditor or otherwise (whether arising under the UCC or under any other law) to
object to the manner in which the First Lien Agent or the other First Lien
Creditors seek to enforce or collect the First Lien Obligations or the Liens
granted in any of the First Lien Collateral, regardless of whether any action or

 

-15-



--------------------------------------------------------------------------------

failure to act by or on behalf of the First Lien Agent or First Lien Creditors
is adverse to the interest of the Second Lien Claimholders.

(d) The Second Lien Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Security
Documents or any other Second Lien Document shall be deemed to restrict in any
way the rights and remedies of the First Lien Agent or the other First Lien
Creditors with respect to the Collateral as set forth in this Agreement and the
First Lien Documents.

3.2 Actions Upon Breach.

(a) If any Second Lien Claimholder, contrary to this Agreement, commences or
participates in any action or proceeding against any Grantor with respect to the
Collateral or against the Collateral, any First Lien Creditor may intervene and
interpose as a defense or dilatory plea the making of this Agreement, in its
name or in the name of such Grantor.

(b) Should any Second Lien Claimholder, contrary to this Agreement, in any way
take, attempt to or threaten to take any action with respect to the Collateral
(including, without limitation, any attempt to realize upon or enforce any
remedy with respect to this Agreement), or take any other action in violation of
this Agreement or fail to take any action required by this Agreement, the First
Lien Agent (in its own name or in the name of the relevant Grantor), or any
other First Lien Creditor with the prior written consent of the First Lien
Agent, (i) may obtain relief against such Second Lien Claimholder by injunction,
specific performance or other appropriate equitable relief, it being understood
and agreed by the Second Lien Collateral Agent on behalf of each Second Lien
Claimholder that (x) the First Lien Creditors’ damages from its actions may at
that time be difficult to ascertain and may be irreparable, and (y) each Second
Lien Claimholder waives any defense that the First Lien Creditors cannot
demonstrate damage or can be made whole by the awarding of damages, and
(ii) shall be entitled to damages from the Second Lien Claimholders, as well as
reimbursement for all reasonable and documented costs and expenses incurred in
connection with any action to enforce the provisions of this Agreement.

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, any proceeds of any Collateral pursuant to the enforcement of
any Security Document or the exercise of any remedial provision thereunder,
together with all other proceeds of Collateral received by any Creditor
(including all funds received in respect of post-petition interest or fees and
expenses) as a result of any such enforcement or the exercise of any such
remedial provision or as a result of any distribution of or in respect of any
Collateral or under a plan of reorganization upon or in any Insolvency or
Liquidation Proceeding with respect to any Grantor, or the application of any
Collateral (or proceeds thereof) to the payment thereof or any distribution of
Collateral (or proceeds thereof) upon the liquidation or dissolution of any
Grantor, shall be applied by the First Lien Agent to the First Lien Obligations
in such order as specified in the relevant First Lien Credit Document. Upon the
Discharge of First Lien Obligations, the First Lien Agent shall deliver to the
Second Lien Collateral Agent any proceeds of Collateral held by it in the same
form as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be applied by the Second Lien Collateral
Agent

 

-16-



--------------------------------------------------------------------------------

to the Second Lien Obligations in such order as specified in the Second Lien
Security Documents.

4.2 Payment Turnover. Until such time as the Discharge of First Lien Obligations
has occurred, any Collateral or proceeds thereof (including any distribution in
respect of the Collateral) received by the Second Lien Collateral Agent or any
other Second Lien Claimholders in connection with the exercise of any right or
remedy (including setoff or recoupment) relating to the Collateral or that is
otherwise inconsistent with this Agreement shall be segregated and held in trust
and promptly paid over to the First Lien Agent for the benefit of the First Lien
Creditors in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct. The First Lien Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Collateral Agent or any such other Second Lien Claimholders. This authorization
is coupled with an interest and is irrevocable until such time as this Agreement
is terminated in accordance with its terms.

SECTION 5. Other Agreements.

5.1 Releases.

(a) If, in connection with:

(i) the exercise of the First Lien Agent’s remedies in respect of the Collateral
provided for in Section 3.1 hereof, including any sale, lease, exchange,
transfer or other disposition of any such Collateral; or

(ii) any sale, lease, exchange, transfer or other disposition of any Collateral
permitted or not prohibited under the terms of the First Lien Credit Documents
and the Second Lien Documents, whether by its terms or pursuant to any amendment
thereto or consent or waiver thereunder;

there occurs the release by the First Lien Agent of any of its Liens on any part
of the Collateral (each, a “First Lien Release”), then the Liens, if any, of the
Second Lien Collateral Agent, for itself and for the benefit of the other Second
Lien Claimholders, on such Collateral shall be automatically, unconditionally
and simultaneously released, and, upon receipt of notice in writing from the
First Lien Agent, together with the opinion of counsel and officers’
certificate, if any, provided for in the Second Lien Notes Indenture that all
conditions precedent in the Second Lien Security Documents and Second Lien Notes
Indenture have been complied with, the Second Lien Collateral Agent, for itself
or on behalf of any such Second Lien Claimholders, promptly shall execute and
deliver to the First Lien Agent or such Grantor such termination statements,
releases and other documents as the First Lien Agent or such Grantor may
request, and/or which the Grantor has provided to the Second Lien Collateral
Agent, to effectively confirm such release; provided, however, that (i) if the
Liens securing the First Lien Obligations are released in connection with the
Discharge of First Lien Obligations (without a contemporaneous incurrence of new
or replacement First Lien Obligations), the Second-Priority Liens on the
Collateral will not be required to be released (except to the extent the
Collateral or any portion thereof was disposed of or otherwise transferred or
used in order to repay the First Lien Obligations secured by the Collateral) and
(ii) any release effected or occasioned by the terms of this Section 5.1 by

 

-17-



--------------------------------------------------------------------------------

Second Lien Collateral Agent of any Lien in favor of Second Lien Collateral
Agent or any of the Second Lien Claimholders shall not extend to or otherwise
affect any of the rights of Second Lien Collateral Agent or any Second Lien
Claimholder arising under the Second Lien Documents to any proceeds of any
disposition of any Collateral occurring in connection with such First Lien
Release; provided that such rights to such proceeds shall be subject in all
respects to the terms and conditions of this Agreement. In the case of the sale
of capital stock of a Subsidiary or any other transaction resulting in the
release of such Subsidiary as a Guarantor under the Guaranty as defined in the
Credit Agreement in accordance with the Credit Agreement (whether by its terms
or pursuant to any amendment thereto or consent or waiver thereunder), the
guarantee in favor of the Second Lien Claimholders, if any, made by such
Subsidiary will automatically be released and discharged as and when, but only
to the extent, such Subsidiary is released and discharged as a Borrower under
the First Lien Credit Documents.

(b) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Agent, for itself and on behalf of the Second Lien Claimholders,
hereby irrevocably constitutes and appoints the First Lien Agent and any officer
or agent of the First Lien Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Second Lien Collateral Agent or such other Second Lien
Claimholder or in the First Lien Agent’s own name, from time to time in the
First Lien Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Section 5.1, including any endorsements or other instruments of
transfer or release. This authorization is coupled with an interest and is
irrevocable until such time as this Agreement is terminated in accordance with
its terms.

5.2 Insurance. The First Lien Agent (on behalf of the First Lien Creditors)
shall be named as first loss payee under all insurance policies maintained from
time to time by any Grantor (other than liability policies) and the Second Lien
Collateral Agent (on behalf of the Second Lien Claimholders) shall be named as
the second loss payee on such policies of insurance. The First Lien Agent and
the Second Lien Collateral Agent shall be named additional insureds on all
liability insurance policies maintained from time to time by any Grantor. Unless
and until the Discharge of First Lien Obligations has occurred, the First Lien
Agent shall have the sole and exclusive right, subject only to the rights of the
Grantors under the First Lien Credit Documents, to adjust settlement for any
insurance policy covering the Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, and subject to the rights of
the Grantors under the First Lien Security Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) in respect to the Collateral shall be paid to the First Lien Agent
for the benefit of the First Lien Creditors pursuant to the terms of the First
Lien Credit Documents (including, without limitation, for purposes of cash
collateralization of commitments, Letters of Credit, and Secured Hedge
Agreements) and, after the Discharge of First Lien Obligations has occurred, to
the Second Lien Collateral Agent for the benefit of the Second Lien Claimholders
(in respect of any Collateral) to the extent required under the Second Lien
Security Documents (and subject to the rights of the Grantors under the Second
Lien Documents) and then, to the extent no Second Lien Obligations are
outstanding, to the owner of the subject property, to such other Person as may
be entitled thereto or as a court of competent jurisdiction

 

-18-



--------------------------------------------------------------------------------

may otherwise direct. If the Second Lien Collateral Agent or any other Second
Lien Claimholder shall, at any time, receive from the insurer any proceeds of
any such insurance policy or any such award or payment in contravention of this
Agreement, it shall pay such proceeds over to the First Lien Agent in accordance
with the terms of Section 4.2 of this Agreement.

5.3 Amendments to Second Lien Documents.

(a) Without the prior written consent of the First Lien Agent, no Second Lien
Document may be amended, restated, supplemented, modified or Refinanced or
entered into to the extent such amendment, supplement, restatement, modification
or Refinancing, or the terms of any new Second Lien Document, would contravene
the provisions or intent of this Agreement, the Credit Agreement, or any other
First Lien Credit Document (it being understood that the Second Lien Collateral
Agent may rely upon an opinion of counsel to the Parent to make any
determination as to whether the requirements of this Section 5.3 have been
complied with). The Parent, each other Grantor and the Second Lien Collateral
Agent each agree that each Second Lien Security Document shall include the
following language (or language to similar effect approved by the First Lien
Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Collateral Agent pursuant to this Agreement and the
exercise of certain rights and remedies by the Second Lien Collateral Agent
hereunder are subordinated and subject to the provisions of that certain
Intercreditor Agreement, dated as of December 1, 2009 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, the “Intercreditor Agreement”), among Salem Communications
Corporation, the other Grantors from time to time party thereto, Bank of
America, N.A., in its capacity as the initial First Lien Agent, and The Bank of
New York Mellon Trust Company, N.A., in its capacity as the initial Second Lien
Collateral Agent thereunder. In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

In addition, the Parent, each other Grantor and the Second Lien Collateral Agent
each agree that each Second Lien Security Document from time to time on or after
the date hereof covering any Collateral constituting real property shall contain
such other language as the First Lien Agent may reasonably request to reflect
the subordination of such Second Lien Security Document to the First Lien
Security Document covering such Collateral.

(b) In the event the First Lien Agent or the other First Lien Creditors and the
relevant Grantor(s) enter into any amendment, restatement, waiver or consent in
respect of any of the First Lien Security Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First Lien Security Document or changing in any manner the
rights of the First Lien Agent, the other First Lien Creditors, the Parent or
any other Grantor thereunder, then such amendment, restatement, waiver or
consent shall apply automatically to any comparable provision of the Comparable
Second Lien Security Document without the consent of the Second Lien Collateral
Agent or the other Second Lien Claimholders and without any action by the Second
Lien Collateral Agent, the Parent or any other Grantor, provided that (A) any
such amendment, restatement, waiver or consent that is prejudicial to the rights
of the Second Lien Claimholders and does not affect the First Lien Agent or the
other First Lien Creditors in a like or similar manner shall not apply to the
Comparable Second Lien Security Document without the consent of the Second Lien
Collateral Agent, it being agreed that any release contemplated by Section 5.1
hereof shall be deemed not to be prejudicial

 

-19-



--------------------------------------------------------------------------------

to the rights of the Second Lien Claimholders, and (B) written notice of such
amendment, restatement, waiver or consent shall have been given to the Second
Lien Collateral Agent (although the failure to give any such notice shall in no
way affect the effectiveness of any such amendment, waiver or consent). Nothing
in this clause (b) is intended to, or shall have the effect of, modifying or
waiving the rights of the Second Lien Collateral Agent under Section 7.2 or 7.7
of the Second Lien Notes Indenture and no amendment, restatement, waiver or
consent that adversely affects the rights, protections and immunities of the
Second Lien Collateral Agent shall be of any effect without the written consent
of the Second Lien Collateral Agent.

(c) The Second Lien Obligations may be Refinanced, in whole or in part and
without the consent of the First Lien Agent or any of the First Lien Creditors,
to the extent such Refinancing is permitted pursuant to the terms of the First
Lien Credit Documents, and the terms of this Agreement shall continue to apply
to such Refinancing.

5.4 Rights As Unsecured Creditors. Except as otherwise set forth in this
Agreement, the Second Lien Collateral Agent and the other Second Lien
Claimholders may exercise rights and remedies as unsecured creditors against any
Grantor in accordance with the terms of the Second Lien Documents and applicable
law, it being agreed by the Second Lien Collateral Agent (on behalf of itself
and the Second Lien Claimholders) that the waivers and other agreements made
herein by the Second Lien Collateral Agent (on behalf of itself and the Second
Lien Claimholders) shall bind it (and each of the Second Lien Claimholders) in
their capacity as an unsecured creditor. Except as otherwise set forth in this
Agreement (and subject in any event to any lien subordination provisions in the
Second Lien Notes Indenture and the other Second Lien Documents), nothing in
this Agreement shall prohibit the receipt by the Second Lien Collateral Agent or
any other Second Lien Claimholder of payments on the Second Lien Obligations so
long as such receipt is not (i) the direct or indirect result of the exercise by
the Second Lien Collateral Agent or any other Second Lien Claimholder of rights
or remedies as a secured creditor with respect to the Collateral (including
setoff or recoupment) or enforcement in contravention of this Agreement of any
Lien held by any of them or (ii) otherwise in contravention of this Agreement.
In the event the Second Lien Collateral Agent or any other Second Lien
Claimholder becomes a judgment lien creditor in respect of Collateral as a
result of any enforcement of its rights, such judgment lien shall be
subordinated to the Liens securing First Lien Obligations on the same basis as
the other Liens securing the Second Lien Obligations are so subordinated to such
Liens securing First Lien Obligations under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Agent or the other First Lien Creditors may have with respect to the
First Lien Collateral.

5.5 Control Agent for Perfection.

(a) The First Lien Agent, on behalf of itself and the First Lien Creditors, and
the Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, each hereby appoint Bank of America, N.A. as its collateral agent
(in such capacity, together with any successor in such capacity from time to
time, the “Control Agent”) for the limited purpose of acting

 

-20-



--------------------------------------------------------------------------------

as the agent on behalf of the First Lien Agent (on behalf of itself and the
First Lien Creditors) and the Second Lien Collateral Agent (on behalf of itself
and the Second Lien Claimholders) with respect to the Possessory Collateral and
all, if any, Collateral consisting of Motor Vehicles, deposit accounts,
securities accounts or commodity accounts (the “Control Assets”), solely for
purposes of perfecting the Liens of such parties on the Possessory Collateral
and such Control Assets. The Control Agent accepts such appointment and agrees
to hold the Possessory Collateral and any Control Assets in its possession or
control (or in the possession or control of its agents or bailees) as Control
Agent for the benefit of the First Lien Agent (on behalf of itself and the First
Lien Creditors) and the Second Lien Collateral Agent (on behalf of itself and
the Second Lien Claimholders) and any permitted assignee of any thereof solely
for the purpose of perfecting the security interest granted to such parties in
such Possessory Collateral or Control Assets, subject to the terms and
conditions of this Section 5.5.

(b) With respect to any and all filings or recordings by or in favor of First
Lien Agent or Control Agent made in the United States Patent and Trademark
Office or the U.S. Copyright Office against any Grantor’s intellectual property
which constitutes Collateral, First Lien Agent or Control Agent, as applicable,
agrees to act under such filings and recordings, to the extent filings or
recordings of such type and character are necessary to obtain perfection of a
Lien in such intellectual property, and to hold such Liens as agent and bailee
for the Second Lien Collateral Agent and each Second Lien Claimholder, and their
respective successors and assigns, solely for the purpose of achieving the
perfection of such Liens granted in such intellectual property to the Second
Lien Collateral Agent pursuant to the Second Lien Security Documents, subject,
in all respects, to the terms and conditions of this Section 5.5.

(c) Until the Discharge of First Lien Obligations has occurred, the Control
Agent, the First Lien Agent (on behalf of itself and the First Lien Creditors)
and the Second Lien Collateral Agent (on behalf of itself and the Second Lien
Claimholders) each hereby agrees that the First Lien Agent shall have the sole
and exclusive authority to give instructions to, and otherwise direct, the
Control Agent in respect of the Possessory Collateral and the Control Assets
(such instructions and directions to be consistent with this Agreement) and
shall be entitled to deal with the Possessory Collateral and the Control Assets
in accordance with the terms of the First Lien Credit Documents as if the Liens
of the Second Lien Collateral Agent under the Second Lien Security Documents did
not exist. The rights of the Second Lien Collateral Agent shall at all times be
subject to the terms of this Agreement and to the First Lien Agent’s rights
under the First Lien Credit Documents and neither the Second Lien Collateral
Agent nor any Second Lien Claimholder will impede, hinder, delay or interfere
with the exercise of such rights by the First Lien Agent in any respect. The
Grantors hereby jointly and severally agree to pay, reimburse, indemnify and
hold harmless the Control Agent to the same extent and on the same terms that
the Grantors are required to do so for the First Lien Agent in accordance with
the First Lien Credit Agreement. The First Lien Claimholders and the Second Lien
Claimholders hereby jointly and severally agree to pay, reimburse, indemnify and
hold harmless the Control Agent to the same extent and on the same terms that
the First Lien Creditors are required to do so for the First Lien Agent in
accordance with the Credit Agreement and the Second Lien Claimholders are
required to do so for the Second Lien Collateral Agent in accordance with the
Second Lien Documents.

 

-21-



--------------------------------------------------------------------------------

(d) The Control Agent shall have no obligation whatsoever to the First Lien
Creditors and the Second Lien Collateral Agent or any Second Lien Claimholder,
including, without limitation, any obligation to assure that any of the
Possessory Collateral or the Control Assets is genuine or owned by any of the
Grantors or to preserve rights or benefits of any Person except as expressly set
forth in this Section 5.5. In acting on behalf of the Second Lien Collateral
Agent and the Second Lien Claimholders and the First Lien Agent and the First
Lien Creditors, the duties or responsibilities of the Control Agent under this
Section 5.5 shall be limited solely (i) to physically holding or controlling (to
the extent physical delivery has been made or control has been effected and has
not been terminated by the applicable depository bank or securities
intermediary) the Possessory Collateral or Control Assets delivered to the
Control Agent by any Grantor as agent for the First Lien Agent (on behalf of
itself and the First Lien Creditors) and the Second Lien Collateral Agent (on
behalf of itself and the Second Lien Claimholders) for purposes of perfecting
the Lien held by the First Lien Agent and the Second Lien Collateral Agent and
(ii) delivering such collateral as set forth in Section 5.5(e).

(e) Neither the Control Agent nor the First Lien Agent shall have by reason of
the Second Lien Documents (including, without limitation, the Second Lien
Security Documents), the First Lien Credit Documents (including, without
limitation, the First Lien Security Documents), this Agreement or any other
document, a fiduciary relationship or any fiduciary duties in respect of the
First Lien Creditors, the Second Lien Collateral Agent or any other Second Lien
Claimholder.

(f) Upon the Discharge of First Lien Obligations, the Control Agent shall
deliver whatever Possessory Collateral or Control Assets it has in its
possession (if any) (or proceeds thereof) together with any necessary
endorsements, first, to the Second Lien Collateral Agent or as the Second Lien
Collateral Agent shall otherwise lawfully direct (solely to the extent such
Possessory Collateral or Control Assets constitute Collateral), if any Second
Lien Obligations remain outstanding, and second, to the Parent or the relevant
Grantor if no First Lien Obligations or Second Lien Obligations remain
outstanding (in each case, so as to allow such Person to obtain control of such
Possessory Collateral and Control Assets). The Control Agent further agrees to
take all other action reasonably requested by such Person, at such Person’s sole
cost and expense, in connection with such Person’s obtaining a first-priority
interest in the Collateral or as a court of competent jurisdiction may otherwise
direct. Without limiting the foregoing, upon Discharge of First Lien
Obligations, at the request of the Parent or the Second Lien Collateral Agent,
the Control Agent will use commercially reasonable efforts to promptly deliver
an appropriate termination or other notice confirming such Discharge of First
Lien Obligations to the applicable depositary bank, issuer of uncertificated
securities or securities intermediary, if any, with respect to deposit account
collateral, money market mutual fund or similar collateral, or securities
account collateral.

(g) The Control Agent shall have an unfettered right to resign as Control Agent
upon 30 days notice to the First Lien Agent and the Second Lien Collateral
Agent. If upon the effective date of such resignation no successor to the
Control Agent has been appointed by the First Lien Agent and the Second Lien
Collateral Agent, the Control Agent shall deliver the Possessory Collateral and
Control Assets, together with any necessary endorsements to the First Lien
Collateral Agent (or otherwise allow the First Lien Agent to obtain control of
such Possessory Collateral and Control Assets) or as a court of competent
jurisdiction may otherwise

 

-22-



--------------------------------------------------------------------------------

direct and the First Lien Agent shall accept and succeed to the role of the
Control Agent with respect to the Possessory Collateral and Control Assets.

5.6 When Discharge of First Lien Obligations Deemed to Not Have Occurred. If the
Discharge of First Lien Obligations occurs contemporaneously with any
Refinancing of the First Lien Obligations, or if the Grantors subsequently incur
First Lien Obligations, then such Discharge of First Lien Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement,
and the obligations under such Refinancing or subsequent First Lien Obligations
shall automatically be treated as “First Lien Obligations” for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Collateral set forth herein, and the agent under the First Lien
Credit Documents evidencing or relating to such Refinancing shall be the First
Lien Agent for all purposes of this Agreement (and, if there is no agent
relating to such Refinancing, any lender, bank, or financial institution holding
any obligations thereunder shall be deemed First Lien Agent for all purposes
hereunder). Upon receipt of an officers’ certificate (as defined in the Second
Lien Notes Indenture) stating that the Parent or other Grantors have entered
into Refinancing of the First Lien Obligations (which certificate shall include
the identity of the new agent, such agent, the “New Agent” and state that the
Refinancing is permitted under the Indenture), the Second Lien Collateral Agent
shall promptly, at Parent’s sole cost and expense, enter into such documents and
agreements (including amendments or supplements to this Agreement) as the Parent
or such New Agent may reasonably request in order to provide to the New Agent
the rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement. If the new First Lien Obligations under the
new First Lien Credit Documents are secured by assets of the Grantors of the
type constituting First Lien Collateral that do not also secure the Second Lien
Obligations, then the Second Lien Obligations shall be secured at such time by a
second-priority lien on such assets to the same extent provided in the Second
Lien Documents with respect to the other First Lien Collateral. The Second Lien
Collateral Agent shall not be charged with knowledge of such reinstatement until
it receives written notice from the First Lien Agent, New Agent or the Parent of
the occurrence of such reinstatement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues.

(a) Until the Discharge of the First Lien Obligations has occurred, if the
Parent or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the First Lien Agent shall desire to permit the use of Cash
Collateral on which the First Lien Agent or any other creditor of the Parent or
any other Grantor has a Lien or agrees to permit the Parent or any other Grantor
to obtain post-petition financing (including on a priming basis), whether from
the First Lien Creditors or any other third party under Section 362, 363 or 364
of the Bankruptcy Code or any other Bankruptcy Law (each, a “Post-Petition
Financing”), then, so long as the maximum principal amount of Indebtedness that
may be outstanding from time to time in connection with such Post-Petition
Financing shall not exceed an aggregate amount equal to $15,000,000 in excess of
the Maximum First Lien Principal Indebtedness, the Second Lien Collateral Agent,
on behalf of itself and the Second Lien Claimholders, and each Second Lien
Claimholder (by its acceptance of the benefits of the Second Lien Documents),
agrees that it will not oppose, seek to enjoin or raise any objection to or
contest (or join with or support any third

 

-23-



--------------------------------------------------------------------------------

party opposing, objecting to or contesting), and, as necessary, will consent to,
such use of Cash Collateral or Post-Petition Financing (or to the priming of, or
to the granting of the Liens pari passu with, the Liens securing the Second Lien
Obligations; provided that the Liens granted in connection with such
post-petition financing also prime, or are pari passu with, the Liens securing
the First Lien Obligations) and will not request adequate protection or any
other relief in connection therewith that is inconsistent with Section 6.3
(except as expressly agreed in writing by the First Lien Agent or to the extent
expressly permitted by Section 6.4) and, to the extent the Liens securing the
First Lien Obligations are subordinated to or pari passu with such Post-Petition
Financing incurred in compliance with this Section 6.1, the Liens of the Second
Lien Claimholders on the Collateral shall be deemed to be subordinated, without
any further action on the part of any person or entity, to the Liens securing
such Post-Petition Financing (and all Obligations relating thereto), and the
Liens securing the Second Lien Obligations shall have the same priority with
respect to the Collateral relative to the Liens securing the First Lien
Obligations as if such Post-Petition Financing had not occurred.

(b) Until the Discharge of the First Lien Obligations has occurred, the Second
Lien Collateral Agent, on behalf of itself and the Second Lien Claimholders, and
each Second Lien Claimholder (by its acceptance of the benefits of the Second
Lien Documents), agrees that it will raise no objection to, seek to enjoin,
oppose or contest (or join with or support any third party opposing, objecting
to or contesting), a sale or other disposition of any, or substantially all of
the, Collateral free and clear of its Liens or other claims under Section 363 of
the Bankruptcy Code if the First Lien Creditors have consented to such sale or
disposition of such assets (and their Liens thereon are simultaneously being
released) so long as (i) the interests of the Second Lien Claimholders in the
Collateral (and any post-petition assets subject to adequate protection liens,
if any, in favor of the Second Lien Collateral Agent) attach to the proceeds
thereof on the same basis and priority as the other Liens securing the Second
Lien Obligations under this Agreement and (ii) the net cash proceeds of such
sale or other disposition are being used to repay First Lien Obligations. If
requested by the First Lien Agent in connection therewith, the Second Lien
Collateral Agent shall affirmatively consent to such a sale or disposition.

6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, and each Second Lien Claimholder (by its
acceptance of the benefits of the Second Lien Documents), agrees that none of
them shall (i) seek relief, pursuant to Section 362(d) of the Bankruptcy Code or
otherwise, from the automatic stay of Section 362(a) of the Bankruptcy Code or
from any other stay in any Insolvency or Liquidation Proceeding in respect of
the Collateral, without the prior written consent of the First Lien Agent, or
(ii) oppose, seek to enjoin, object to or contest (or join with or support any
third party opposing, objecting to or contesting) any request by the First Lien
Agent or any First Lien Creditor to seek relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding, provided that the Second
Lien Collateral Agent shall not be prohibited, as a result of the foregoing,
from exercising the rights provided to it under Section 6.3(b).

6.3 Adequate Protection.

(a) The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, and each Second Lien Claimholder (by its acceptance of the
benefits of the

 

-24-



--------------------------------------------------------------------------------

Second Lien Documents), agrees that none of them shall (i) oppose, seek to
enjoin, object to or contest (or join with or support any third party opposing,
objecting to or contesting) (a) any request by the First Lien Agent or the other
First Lien Creditors for adequate protection in any Insolvency or Liquidation
Proceeding (or any granting of such request) or (b) any objection by the First
Lien Agent or the other First Lien Creditors to any motion, relief, action or
proceeding based on the First Lien Agent or the other First Lien Creditors
claiming a lack of adequate protection or (ii) seek or accept any form of
adequate protection under any of Sections 362, 363 or 364 of the Bankruptcy Code
with respect to the Collateral, except as expressly provided in this
Section 6.3.

(b) In any Insolvency or Liquidation Proceeding:

(i) if the First Lien Creditors (or any subset thereof) are granted adequate
protection in the form of additional or replacement collateral in connection
with any use of Cash Collateral or Post-Petition Financing, or if the motion of
the First Lien Creditors for adequate protection in the form of additional or
replacement collateral has been denied by the applicable bankruptcy court, then
the Second Lien Collateral Agent, on behalf of itself or any of the other Second
Lien Claimholders, may seek or request (and the First Lien Creditors, as
necessary, will consent to) adequate protection in the form of a Lien on such
additional or replacement collateral, which Lien will be subordinated to the
Liens securing the First Lien Obligations, such use of Cash Collateral or any
Post-Petition Financing (and all Obligations relating thereto) on the same basis
as the other Liens securing the Second Lien Obligations are so subordinated to
the First Lien Obligations under this Agreement, the First Lien Security
Documents and the Second Lien Security Documents;

(ii) subject to clause (iii) of this Section 6.3(b), the Second Lien Collateral
Agent and the other Second Lien Claimholders shall only be permitted to seek
adequate protection with respect to their rights in the Collateral in any
Insolvency or Liquidation Proceeding in the form of (A) additional collateral,
including replacement Liens on post-petition collateral, provided that, as
adequate protection for the First Lien Obligations, the First Lien Agent, on
behalf of the First Lien Creditors, is also granted a security interest in and
Lien upon such additional collateral, which is senior and prior to the security
interest and Lien granted to the Second Lien Collateral Agent and/or the Second
Lien Claimholders; (B) replacement Liens on the Collateral, provided that, as
adequate protection for the First Lien Obligations, the First Lien Agent, on
behalf of the First Lien Creditors, is also granted a security interest in and
replacement Lien upon such additional collateral, which is senior and prior to
the security interest and Lien granted to the Second Lien Collateral Agent
and/or the Second Lien Claimholders; and (C) an administrative expense claim,
provided that, as adequate protection for the First Lien Obligations, the First
Lien Agent, on behalf of the First Lien Creditors, is also granted an
administrative expense claim that is senior and prior to the administrative
expense claim granted to the Second Lien Collateral Agent and/or the Second Lien
Claimholders; and

(iii) if a motion for adequate protection by the First Lien Agent or any holder
of First Lien Obligations has been denied, the Second Lien Collateral Agent and
the other

 

-25-



--------------------------------------------------------------------------------

Second Lien Claimholders may, subject to the terms of this Agreement (including
Section 6.2 and the other provisions of this Section 6.3) seek adequate
protection.

6.4 No Waiver; Voting Rights; Reorganization Securities.

(a) Nothing contained herein shall prohibit or in any way limit the First Lien
Agent or any First Lien Creditor from objecting on any basis in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Second Lien
Collateral Agent or any other Second Lien Claimholder, including the seeking by
the Second Lien Collateral Agent or any other Second Lien Claimholder of
adequate protection or the assertion by the Second Lien Collateral Agent or any
other Second Lien Claimholder of any of its rights and remedies under the Second
Lien Documents or otherwise; provided, however, that this Section 6.4 shall not
limit the rights of the Second Lien Claimholders expressly provided under
Section 3.1 or Section 6.3. Neither the First Lien Agent nor any First Lien
Creditors shall object to or otherwise contest, and if necessary, will consent
to, the adequate protection contemplated by Section 6.3(b)(i) or (ii).

(b) The Second Lien Collateral Agent (on behalf of itself and the Second Lien
Claimholders) agrees that, in any Insolvency or Liquidation Proceeding, neither
the Second Lien Collateral Agent nor any other Second Lien Claimholder shall
oppose, contest or object to (or join with or support any party in doing so) any
disclosure statement or plan of reorganization or liquidation (x) that provides
for the Discharge of First Lien Obligations (including all post-petition
interest, fees and expenses as provided in Section 6.6 hereof) on the effective
date of such plan or (y) that is otherwise accepted by the class of holders of
the First Lien Obligations voting thereon (the “Non-Opposition Agreement”). The
Second Lien Collateral Agent (on behalf of itself and the Second Lien
Claimholders) further agrees that, in any Insolvency or Liquidation Proceeding,
neither the Second Lien Collateral Agent nor any other Second Lien Claimholder
shall support or vote for (or join with or support any party in doing so) any
plan of reorganization or liquidation or disclosure statement of the Parent or
any other Grantor unless such disclosure statement and plan (x) provide for the
Discharge of First Lien Obligations (including all post-petition interest, fees
and expenses as provided in Section 6.6 hereof) on the effective date of such
plan of reorganization, or (y) is otherwise accepted by the class of holders of
the First Lien Obligations voting thereon (the “Support Agreement”).
Notwithstanding the foregoing, the Second Lien Claimholders shall remain
entitled to vote their claims in any such Insolvency or Liquidation Proceeding.

6.5 Avoidance Issues. If any First Lien Creditor is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of the Parent or any other Grantor any amount for any reason (a
“Recovery”), then the First Lien Obligations shall be reinstated to the extent
of such Recovery and the First Lien Creditors shall be entitled to a
reinstatement of First Lien Obligations with respect to all such recovered
amounts. If this Agreement shall have been terminated prior to such Recovery,
this Agreement shall be reinstated in full force and effect, and such prior
termination shall not diminish, release, discharge, impair or otherwise affect
the obligations of the parties hereto from such date of reinstatement. Any and
all amounts received by the Second Lien Collateral Agent or any Second Lien
Claimholder from or in respect of Collateral or the proceeds thereof on account
of the Second Lien Obligations after the termination of this Agreement shall, in
the event of a reinstatement of this Agreement pursuant to this Section 6.5, be
held in trust for and paid over to the First Lien Agent for the benefit

 

-26-



--------------------------------------------------------------------------------

of the First Lien Creditors, for application to the reinstated First Lien
Obligations. This Section 6.5 shall survive termination of this Agreement.

6.6 Post-Petition Interest.

(a) Neither the Second Lien Collateral Agent nor any other Second Lien
Claimholder shall oppose, object to, contest or seek to challenge (or join with
or support any third party opposing, objecting to or contesting) any claim by
the First Lien Agent or any other First Lien Creditor for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees, premiums, costs or expenses to the extent of the
value of the Liens securing the First Lien Obligations (it being understood and
agreed that such value shall be determined without regard to the existences of
any Liens securing the Second Lien Obligations and that neither the Second Lien
Collateral Agent nor any other Second Lien Claimholder shall oppose the
positions taken by the First Lien Agent with respect to value); it being further
understood that neither the First Lien Agent nor any other First Lien Creditor
shall be entitled to post-petition interest relating to any Excess Amount.
Regardless of whether any such claim for pre- or post-petition interest, fees,
premiums, costs, expenses or other charges is allowed or allowable, and without
limiting the generality of the other provisions of this Agreement, this
Agreement is expressly intended to include and does include the “rule of
explicitness” in that this Agreement expressly entitles the First Lien
Creditors, and is intended to provide the First Lien Creditors with the right,
to receive payment of all post-petition interest, fees, premiums, costs,
expenses or other charges through distributions from the Collateral made
pursuant to the provisions of this Agreement even though such interest, fees,
costs, expenses or other charges are not allowed or allowable against the
bankruptcy estate of the Parent or any other Grantor under Section 502(b)(2) or
Section 506(b) of the Bankruptcy Code or under any other provision of the
Bankruptcy Code or any other Bankruptcy Law.

6.7 Bankruptcy Code Section 1111(b)(2). The Second Lien Collateral Agent shall
not object to, oppose, support any objection or take any other action to impede
the right of any First Lien Creditor to make an election under
Section 1111(b)(2) of the Bankruptcy Code. So long as the rights and remedies
available to the Second Lien Collateral Agent are not impaired thereby, the
Second Lien Collateral Agent waives any claim it may hereafter have against any
First Lien Creditor arising out of the election by such Creditor of the
application of Section 1111(b)(2) of the Bankruptcy Code.

6.8 Limitations. Without limiting any other right, remedy or limitation in this
Agreement in favor of the First Lien Agent and the other First Lien Creditors,
so long as the Discharge of First Lien Obligations has not occurred, without the
express written consent of the First Lien Agent, none of the Second Lien
Claimholders shall (or shall join with or support any third party making,
opposing, objecting or contesting, as the case may be), in any Insolvency or
Liquidation Proceeding involving any Grantor, (i) oppose, object to or contest
the determination of the extent of any Liens held by any of the First Lien
Creditors or the value of any claims of First Lien Creditors under
Section 506(a) of the Bankruptcy Code, (ii) assert or support any claim under
Section 506(c) of the Bankruptcy Code senior to or on parity with the First Lien
Obligations for costs or expenses of preserving or disposing of any Collateral
(provided that this clause will not preclude the Second Lien Collateral Agent or
the Second Lien Claimholders from supporting a plan of reorganization permitted
by Section 6.4(b)) or (iii) oppose, object to or contest the

 

-27-



--------------------------------------------------------------------------------

payment to the First Lien Creditors of interest, fees, premiums, costs or
expenses under Section 506(b) of the Bankruptcy Code.

6.9 Plan of Reorganization.

(a) If, in any Insolvency or Liquidation Proceeding involving a Grantor, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien
Obligations and on account of Second Lien Obligations, then, to the extent the
debt obligations distributed on account of the First Lien Obligations and on
account of the Second Lien Obligations are secured by Liens upon the same
property, the provisions of this Agreement will survive the distribution of such
debt obligations pursuant to such plan and will apply with like effect to the
Liens securing such debt obligations.

(b) Neither the First Lien Agent or any First Lien Creditor nor the Second Lien
Collateral Agent or any Second Lien Claimholder shall propose or support any
plan of reorganization that is inconsistent with the priorities or other
provisions of this Agreement.

6.10 Separate Grants of Security and Separate Classification.

The First Lien Agent, on behalf of the First Lien Creditors, and the Second Lien
Collateral Agent, on behalf of the Second Lien Claimholders, acknowledge and
intend that: the respective grants of Liens pursuant to the First Lien Security
Documents and the Second Lien Security Documents constitute two separate and
distinct grants of Liens, and because of, among other things, their differing
rights in the Collateral (i) the Second Lien Obligations are fundamentally
different from the First Lien Obligations and, (ii) the First Lien Obligations
are fundamentally different from the Second Lien Obligations and, in each case,
must be separately classified in any plan of reorganization proposed or
confirmed (or approved) in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Lien Creditors and the
Second Lien Claimholders in respect of the Collateral constitute claims in the
same class (rather than at least two separate classes of secured claims with the
priorities described in Section 2.1), then the First Lien Creditors and the
Second Lien Claimholders hereby acknowledge and agree that all distributions
shall be made as if there were two separate classes of First Lien Obligations
and Second Lien Obligations (with the effect being that, to the extent that
(i) the aggregate value of the First Lien Creditors’ First Lien Collateral is
sufficient (for this purpose ignoring all claims held by the Second Lien
Claimholders thereon), the First Lien Creditors shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, fees or expenses that is available from their First Lien Collateral,
before any distribution is made in respect of the Second Lien Obligations with
respect to such Collateral, with each Second Lien Claimholder acknowledging and
agreeing to turn over to the First Lien Agent with respect to such Collateral
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the aggregate recoveries of the Second Lien Obligations and (ii) the
aggregate value of the Second Lien Claimholders’ Second Lien Collateral is
sufficient (for this purpose ignoring all claims held by the First Lien
Creditors thereon), the Second Lien Claimholders shall be entitled to receive,
in addition to amounts distributed to them in respect of

 

-28-



--------------------------------------------------------------------------------

principal, pre-petition interest and other claims, all amounts owing in respect
of post-petition interest, fees or expenses that is available from their Second
Lien Collateral, before any distribution is made in respect of the First Lien
Obligations with respect to such Collateral, with each First Lien Creditor
acknowledging and agreeing to turn over to the Second Lien Collateral Agent with
respect to such Collateral amounts otherwise received or receivable by them to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries of the First Lien
Obligations).

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the First
Lien Agent, on behalf of itself and the First Lien Creditors under the First
Lien Documents, acknowledges that it and the other First Lien Creditors have,
independently and without reliance on the Second Lien Collateral Agent or any
other Second Lien Claimholders, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into such
First Lien Documents and be bound by the terms of this Agreement and they will
continue to make their own credit decision in taking or not taking any action
under any First Lien Document or this Agreement. The Second Lien Collateral
Agent, on behalf of itself and the Second Lien Claimholders, acknowledges that
it and the other Second Lien Claimholders have, independently and without
reliance on the First Lien Agent or any other First Lien Creditor, and based on
documents and information deemed by them appropriate, made their own analysis
and decision to enter into each of the Second Lien Documents and be bound by the
terms of this Agreement and they will continue to make their own decision in
taking or not taking any action under the Second Lien Documents or this
Agreement.

7.2 No Warranties or Liability. The First Lien Agent, on behalf of itself and
the First Lien Creditors under the First Lien Documents, acknowledges and agrees
that each of the Second Lien Collateral Agent and the other Second Lien
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Second Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, acknowledges and agrees that each of the First Lien Agent and the
First Lien Creditors have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the First Lien Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The First Lien Creditors will be entitled to manage and supervise their
respective loans and extensions of credit under their respective First Lien
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The First Lien Agent and the First Lien Creditors
shall have no duty to the Second Lien Collateral Agent or any of the Second Lien
Claimholders, to act or refrain from acting in a manner which allows, or results
in, the occurrence or continuance of an event of default or default under any
agreements with the Parent or any other Grantor (including under the First Lien
Documents), regardless of any knowledge thereof which they may have or be
charged with.

 

-29-



--------------------------------------------------------------------------------

7.3 No Waiver of Lien Priorities.

(a) No right of the First Lien Creditors, the Control Agent, the First Lien
Agent or any of them to enforce any provision of this Agreement or any First
Lien Document shall at any time in any way be prejudiced or impaired by any act
or failure to act on the part of the Parent or any other Grantor or by any act
or failure to act by any First Lien Creditor or the First Lien Agent, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the First Lien Documents or any of the Second Lien Documents,
regardless of any knowledge thereof which the First Lien Agent or the First Lien
Creditors, or any of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Parent and the other Grantors under the First Lien
Documents and the rights of the Second Lien Collateral Agent and the Second Lien
Claimholders expressly set forth in this Agreement), the First Lien Creditors,
the First Lien Agent and any of them may, at any time and from time to time in
accordance with the First Lien Documents and/or applicable law, without the
consent of, or notice to, the Second Lien Collateral Agent or any other Second
Lien Claimholder, without incurring any liabilities to the Second Lien
Collateral Agent or any other Second Lien Claimholder and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of the Second Lien
Collateral Agent or any Second Lien Claimholders is affected, impaired or
extinguished thereby) do any one or more of the following:

(i) make loans and advances to any Grantor or issue, guaranty or obtain letters
of credit for account of any Grantor or otherwise extend credit to any Grantor,
in any amount and on any terms, whether pursuant to a commitment or as a
discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

(ii) change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any First Lien Collateral or guaranty
thereof or any liability of the Parent or any other Grantor, or any liability
incurred directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the
amount, tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens held by
the First Lien Agent or any of the First Lien Creditors, the First Lien
Obligations or any of the First Lien Documents;

(iii) sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First Lien Collateral
or any liability of the Parent or any other Grantor to the First Lien Creditors
or the First Lien Agent, or any liability incurred directly or indirectly in
respect thereof;

(iv) settle or compromise any First Lien Obligation or any other liability of
the Parent or any other Grantor or any security therefor or any liability
incurred directly or

 

-30-



--------------------------------------------------------------------------------

indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Obligations) in any manner
or order;

(v) exercise or delay in or refrain from exercising any right or remedy against
the Parent or any other Grantor or any other Person or with respect to any
security, elect any remedy and otherwise deal freely with the Parent, any other
Grantor or any First Lien Collateral and any security and any guarantor or any
liability of the Parent or any other Grantor to the First Lien Creditors or any
liability incurred directly or indirectly in respect thereof; and

(vi) release or discharge any First Lien Obligation or any guaranty thereof or
any agreement or obligation of any Grantor or any other person or entity with
respect thereto.

(c) The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, and each other Second Lien Claimholder (by its acceptance of the
benefits of the Second Lien Documents), agrees not to assert and hereby waives
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Collateral
or any other similar rights a junior secured creditor may have under applicable
law.

7.4 Waiver of Liability.

(a) The Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, hereby waives any claim against the Control Agent, any First Lien
Creditor or the First Lien Agent, arising out of any and all actions which the
Control Agent, the First Lien Creditors or the First Lien Agent may take or
permit or omit to take with respect to: (i) the First Lien Documents (including,
without limitation, any failure to perfect or obtain perfected security
interests in the First Lien Collateral), (ii) the collection of the First Lien
Obligations or (iii) the foreclosure upon, or sale, liquidation or other
disposition of, any First Lien Collateral. The Second Lien Collateral Agent, on
behalf of itself and the Second Lien Claimholders, agrees that the Control
Agent, the First Lien Creditors and the First Lien Agent have no duty, express
or implied, fiduciary or otherwise, to them in respect of the maintenance or
preservation of the First Lien Collateral, the First Lien Obligations or
otherwise. Neither the Control Agent, the First Lien Agent nor any other First
Lien Creditor nor any of their respective directors, officers, employees or
agents will be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so, or will be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Parent or any
other Grantor or upon the request of the Second Lien Collateral Agent, any other
holder of Second Lien Obligations or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof. Without
limiting the foregoing, each Second Lien Claimholder by accepting the benefits
of the Second Lien Documents agrees that neither the Control Agent, the First
Lien Agent nor any other First Lien Creditor (in directing either such Agent to
take any action with respect to the Collateral) shall have any duty or
obligation to realize first upon any type of Collateral or to sell, dispose of
or otherwise liquidate all or any portion of the Collateral in any manner,
including as a result of the application of the principles of marshaling or
otherwise, that would maximize the return to any class of creditors holding
Obligations of any type (whether First Lien Obligations or Second Lien

 

-31-



--------------------------------------------------------------------------------

Obligations), notwithstanding that the order and timing of any such realization,
sale, disposition or liquidation may affect the amount of proceeds actually
received by such class of creditors from such realization, sale, disposition or
liquidation.

(b) With respect to its share of the First Lien Obligations, Bank of America,
N.A. (together with its successors and assigns and in its capacity as a First
Lien Creditor, “BOA”) shall have and may exercise the same rights and powers
hereunder as, and shall be subject to the same obligations and liabilities as
and to the extent set forth herein for, any other First Lien Creditor, all as if
BOA were not the First Lien Agent. The term “Creditors” or any similar term
shall, unless the context clearly otherwise indicates, include BOA in its
individual capacity as a First Lien Creditor. BOA and its affiliates may lend
money to, and generally engage in any kind of business with, the Grantors or any
of their Affiliates as if BOA were not acting as the First Lien Agent and
without any duty to account therefor to any other Creditor.

7.5 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Agent and the other First Lien Creditors and the Second Lien
Collateral Agent and the other Second Lien Claimholders, respectively, hereunder
(including the Lien priorities established hereby) shall remain in full force
and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Document or any
Second Lien Document or any setting aside or avoidance of any Lien;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the First Lien Obligations or Second Lien Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Document or any Second Lien Document;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Parent or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Parent or any other Grantor in respect of the First
Lien Obligations, or of the Second Lien Collateral Agent or any Second Lien
Claimholder in respect of this Agreement.

7.6 Certain Notices.

(a) Promptly upon the satisfaction of the conditions set forth in clauses (a),
(b) and (c) of the definition of Discharge of First Lien Obligations, the First
Lien Agent will endeavor to deliver written notice confirming same to the Second
Lien Collateral Agent; provided that the failure to give any such notice shall
not result in any liability of the First Lien Agent or the

 

-32-



--------------------------------------------------------------------------------

First Lien Creditors hereunder or in the modification, alteration, impairment,
or waiver of the rights of any party hereunder.

(b) Promptly upon (or as soon as practicable following) the commencement by the
First Lien Agent of any enforcement action or the exercise of any remedy with
respect to, in each case, any Collateral (including by way of a public or
private sale of Collateral), the First Lien Agent will endeavor to notify the
Second Lien Collateral Agent of such action; provided that the failure to give
any such notice shall not result in any liability of the First Lien Collateral
Agent or the First Lien Creditors hereunder or in the modification, alteration,
impairment, or waiver of the rights of any party hereunder.

SECTION 8. Miscellaneous.

8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Documents or the Second Lien
Documents, the provisions of this Agreement shall govern and control. Without
limitation of the foregoing, notwithstanding any waivers by the Second Lien
Claimholders of liabilities and/or duties of the Second Lien Collateral Agent or
the Trustee under the Second Lien Documents, none of such waivers shall be
effective with respect to the rights of the First Lien Agent or the First Lien
Creditors under this Agreement.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Creditors may continue, at any time and without notice to the Second Lien
Collateral Agent or any other Second Lien Claimholder, to extend credit and
other financial accommodations and lend monies to or for the benefit of the
Parent or any other Grantor constituting First Lien Obligations in reliance
hereon. The Second Lien Collateral Agent, on behalf of itself and the other
Second Lien Claimholders, hereby agrees that it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement, and waives any right it may
have under applicable law to revoke this Agreement or any of the provisions of
this Agreement. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding. Without
limiting the generality of the foregoing, this Agreement, which is intended to
constitute and shall be deemed to constitute a “subordination agreement” within
the meaning of Section 510(a) of the Bankruptcy Code, shall be effective before,
during and after the commencement of an Insolvency or Liquidation Proceeding.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
the Parent or any other Grantor shall include the Parent or such Grantor as
debtor and debtor-in-possession and any receiver or trustee for the Parent or
any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and
effect, (i) with respect to the Second Lien Collateral Agent, the other Second
Lien Claimholders and the Second Lien Obligations, upon the later of (1) the
date upon which the obligations under the Second Lien Documents terminate if
there are no other Second Lien Obligations outstanding on such date and (2) if
there are other Second Lien Obligations outstanding on such date, the date upon
which such Second Lien Obligations terminate

 

-33-



--------------------------------------------------------------------------------

and (ii) with respect to the First Lien Agent, the other First Lien Creditors
and the First Lien Obligations, the date of the Discharge of First Lien
Obligations, subject to the rights of the First Lien Creditors under Section 5.6
(including that such date shall be deemed not to have occurred in the event of
any contemporaneous or subsequent Refinancing of the Credit Agreement) or
Section 6.5 of this Agreement and except to the extent any such term or
provision, by its terms, survives any Discharge of First Lien Obligations.

8.3 Amendments; Waivers.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement shall be made unless the same shall be in writing signed on behalf of
each party hereto; provided neither the Parent nor any other Grantor shall have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights are directly
affected thereby; provided further that additional Grantors may be added as
parties hereto in accordance with the provisions of Section 8.18 of this
Agreement.

(b) Each waiver of the terms of this Agreement, if any, shall be a waiver only
with respect to the specific instance involved and shall not impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Notwithstanding the
foregoing, neither Parent nor any Grantor shall have any right to consent to or
approve any amendment, modification or waiver of any provision of this Agreement
except to the extent the liabilities, duties or obligations of the Parent or
such Grantor are increased, expanded, or made more burdensome to the Parent or
such Grantor, as the case may be, as a result of such amendment, modification or
waiver.

8.4 Information Concerning Financial Condition of the Parent and its
Subsidiaries. The First Lien Agent and the First Lien Creditors, on the one
hand, and the Second Lien Collateral Agent and the Second Lien Claimholders, on
the other hand, shall each be responsible for keeping themselves informed of
(a) the financial condition of the Parent and its Subsidiaries and all endorsers
and/or guarantors of the First Lien Obligations or the Second Lien Obligations
and (b) all other circumstances bearing upon the risk of nonpayment of the First
Lien Obligations or the Second Lien Obligations. The First Lien Agent and the
other First Lien Creditors shall have no duty to advise the Second Lien
Collateral Agent or any other Second Lien Claimholder of information known to it
or them regarding such condition or any such circumstances or otherwise. In the
event the First Lien Agent or any of the other First Lien Creditors, in its or
their sole discretion, undertakes at any time or from time to time to provide
any such information to the Second Lien Collateral Agent or any other Second
Lien Claimholder, it or they shall be under no obligation (w) to make, and the
First Lien Agent and the other First Lien Creditors shall not make, any express
or implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided,
(x) to provide any additional information or to provide any such information on
any subsequent occasion, (y) to undertake any investigation or (z) to disclose
any information which, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential. The Second Lien Collateral Agent and the other Second
Lien Claimholders shall have no duty to advise the First Lien Agent or any other
First Lien Creditor of information known to it or them regarding such condition
or any such circumstances or otherwise. In the event the Second Lien Collateral
Agent or any of the Second Lien Claimholders,

 

-34-



--------------------------------------------------------------------------------

in its or their sole discretion, undertakes at any time or from time to time to
provide any such information to the First Lien Agent or any other First Lien
Creditor, it or they shall be under no obligation (w) to make, and the Second
Lien Collateral Agent and the Second Lien Claimholders shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. Subject to the Discharge of First Lien Obligations, with
respect to the value of any payments or distributions in cash, property or other
assets (in each case of Collateral or proceeds thereof) that the Second Lien
Claimholders or Second Lien Collateral Agent pay over to the First Lien Agent or
any of the other First Lien Creditors under the terms of this Agreement, the
Second Lien Collateral Agent and the other Second Lien Claimholders shall be
subrogated to the rights of the First Lien Agent and such other First Lien
Creditors; provided that, the Second Lien Collateral Agent, on behalf of itself
and the Second Lien Claimholders, hereby agrees not to assert or enforce any or
all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of First Lien Obligations has occurred. Each of
the Parent and each other Grantor acknowledges and agrees that, the value of any
payments or distributions in cash, property or other assets received by the
Second Lien Collateral Agent or the other Second Lien Claimholders and paid over
to the First Lien Agent or the other First Lien Creditors pursuant to, and
applied in accordance with, this Agreement, shall not, as between the Parent and
the Grantor, on the one hand, and the First Lien Creditors, on the other hand,
relieve or reduce any of the Obligations owed by the Parent or any other Grantor
under the First Lien Documents.

8.6 Application of Payments; Consent to Certain Changes. All payments received
by the First Lien Agent or the other First Lien Creditors may be applied,
reversed and reapplied, in whole or in part, to such part of the First Lien
Obligations as the First Lien Creditors, in their sole discretion, deem
appropriate. The Second Lien Collateral Agent, on behalf of itself and the
Second Lien Claimholders, assents to any extension or postponement of the time
of payment of the First Lien Obligations or any part thereof and to any other
indulgence with respect thereto, to any substitution, exchange or, subject to
the terms of Section 5.1(a) hereof, release of any security constituting
Collateral which may at any time secure any part of the First Lien Obligations
and to the addition of, or the release of in accordance with the terms hereof,
any other Person primarily or secondarily liable therefor; provided, that the
parties hereto agree that (x) the Parent shall not, and shall not permit any
other Grantor to, substitute or exchange any security constituting Collateral
under this Section 8.6, unless it has also granted or contemporaneously grants a
Lien on such substituted or exchanged asset or property to secure the Second
Lien Obligations and has taken all actions reasonably requested by the Second
Lien Collateral Agent to perfect such new Liens, and (y) in furtherance of
Section 2.4(ii) hereof, with respect to any Person added or released as a
guarantor, the parties will enter into such documentation as is necessary to
ensure that the guarantors (and the Collateral pledged by such guarantors) for
the First Lien Obligations and the Second Lien Obligations shall be identical.

 

-35-



--------------------------------------------------------------------------------

8.7 SUBMISSION TO JURISDICTION; WAIVERS.

(a) THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
NEW YORK, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(b) THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH EACH MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 8.7(a) HEREOF.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE FIRST LIEN DOCUMENTS AND THE
SECOND LIEN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

8.8 Notices. All notices to the Second Lien Claimholders and the First Lien
Creditors permitted or required under this Agreement may be sent to the Second
Lien Collateral Agent and the First Lien Agent, respectively. Unless otherwise
specifically provided herein, any notice or other communication herein required
or permitted to be given shall be in writing and may be personally served,
electronically mailed or sent by courier service or U.S. mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of electronic mail or four Business Days after deposit in the U.S. mail
(registered or certified, with

 

-36-



--------------------------------------------------------------------------------

postage prepaid and properly addressed). For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

8.9 Further Assurances. Each of the First Lien Agent, on behalf of itself and
the First Lien Creditors under the First Lien Documents, the Second Lien
Collateral Agent, on behalf of itself and the Second Lien Claimholders, the
Parent and each other Grantor, agrees that each of them shall take such further
action and shall execute and deliver such additional documents and instruments
(in recordable form, if requested) as the First Lien Agent or the Second Lien
Collateral Agent may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement. Each Second Lien Claimholder, by its
acceptance of the benefits of the Second Lien Documents, agrees to be bound by
the agreements herein made by it and the Second Lien Collateral Agent, on its
behalf. All parties hereto waive, to the fullest extent permitted by law, all
statutory or other legal rights and defenses that may be available to them
generally or specifically due to the identity of the Grantors that would result
in the terms or intent of this Agreement not being enforced.

8.10 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
First Lien Agent, the other First Lien Creditors, the Second Lien Collateral
Agent, any Permitted Additional Second Lien Obligations Representative, the
other Second Lien Claimholders, the Control Agent, the Grantors and their
respective successors and assigns; provided that no Grantor may assign any of
its rights or obligations under this Agreement unless (i) the First Lien Agent
consents to such assignment in writing and (ii) such assignment is permitted
under the Second Lien Notes Indenture and the Permitted Additional Second Lien
Indebtedness Documents or is otherwise consented to by the Second Lien
Collateral Agent.

8.12 Specific Performance. Each of the First Lien Agent and the Second Lien
Collateral Agent may demand specific performance of this Agreement. Each of the
First Lien Agent, on behalf of itself and the First Lien Creditors, and the
Second Lien Collateral Agent, on behalf of itself and the Second Lien
Claimholders, hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the First Lien Agent,
the Second Lien Collateral Agent, the First Lien Creditors or the Second Lien
Claimholders, as the case may be.

8.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.14 Counterparts; Fax or Other Transmission. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which

 

-37-



--------------------------------------------------------------------------------

counterparts, taken together, shall constitute but one and the same instrument.
This Agreement may be executed by each party on separate copies, which copies,
when combined so as to include the signatures of all parties, shall constitute a
single counterpart of the Agreement. Delivery by one or more parties hereto of
an executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. Each Second Lien
Claimholder, by its acceptance of the benefits of the Second Lien Documents,
agrees to be bound by the agreements made herein.

8.16 No Third Party Beneficiaries; Effect of Agreement. This Agreement and the
rights and benefits hereof shall inure to the benefit of each of the First Lien
Agent, the Second Lien Collateral Agent, the Control Agent and their respective
successors and assigns and shall inure to the benefit of each of the First Lien
Creditors and the Second Lien Claimholders. No other Person (including the
Parent and the Grantors, except as otherwise expressly provided in
Section 8.3(b)) shall have or be entitled to assert rights or benefits
hereunder.

8.17 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Creditors, on the one hand, and the Second Lien
Claimholders, on the other hand. None of the Parent, any other Grantor or any
other creditor thereof shall have any rights hereunder (other than, with respect
to the Parent and the other Grantors, the right to enforce any provision
hereunder to the extent that such provision expressly addresses the Parent’s or
such Grantors’ performance obligations under the Second Lien Documents). Nothing
in this Agreement is intended to or shall impair the obligations of the Parent
or any other Grantor, which are absolute and unconditional, to pay the First
Lien Obligations and the Second Lien Obligations as and when the same shall
become due and payable in accordance with the terms of the First Lien Documents
and the Second Lien Documents, respectively.

8.18 Grantors; Additional Grantors. It is understood and agreed that the Parent
and each other Grantor on the date of this Agreement shall constitute the
original Grantors party hereto. The original Grantors hereby covenant and agree
to cause each Subsidiary of the Parent which becomes a Guarantor under the
Guaranty, each as defined in the Credit Agreement, or a Subsidiary Guarantor
under the Second Lien Notes Indenture or the Permitted Additional Second Lien
Indebtedness Documents after the date hereof to contemporaneously become a party
hereto (as a Grantor) by executing and delivering a counterpart hereof to the
First Lien Agent or by executing and delivering a joinder or assumption
agreement in form and substance reasonably satisfactory to the First Lien Agent.
The parties hereto further agree that, notwithstanding any failure to take the
actions required by the immediately preceding sentence, each Person which
becomes a Guarantor under the Guaranty, each as defined in the Credit Agreement,
or a Subsidiary Guarantor under any Second Lien Document after the date hereof
at any time (and any security

 

-38-



--------------------------------------------------------------------------------

granted by any such Person) shall be subject to the provisions hereof as fully
as if same constituted a Grantor party hereto and had complied with the
requirements of the immediately preceding sentence.

8.19 No Agency. This Agreement shall not create any agency relationship between
the First Lien Agent or the Control Agent, on the one hand, and Second Lien
Collateral Agent, on the other hand (it being understood that nothing in this
Section 8.19 shall modify, affect or diminish the rights, obligations, covenants
or duties of the Control Agent pursuant to Section 5.5 of this Agreement).

8.20 Rights of Second Lien Collateral Agent. In acting under and by virtue of
this Agreement, the Second Lien Collateral Agent shall have all of the rights,
protections and immunities granted to the Collateral Agent and the Trustee under
the Second Lien Notes Indenture, and all such rights, protections and immunities
granted by the Second Lien Claimholders are incorporated by reference herein,
mutatis mutandis. Notwithstanding anything to the contrary contained herein, in
no event shall the Second Lien Collateral Agent, by reason of this Agreement or
any of the Second Lien Notes Documents, have a fiduciary relationship or any
fiduciary duties in respect of or to the First Lien Creditors or the First Lien
Agent. It is acknowledged that pursuant to Section 13.15 of the Second Lien
Notes Indenture the Second Lien Noteholders have agreed to be bound by the terms
of this Agreement.

[Signatures on following pages.]

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

FIRST LIEN AGENT: BANK OF AMERICA, N.A., in its capacity as First Lien Agent By:
 

/s/ Antonikia (Toni) L. Thomas

  Name: Antonikia (Toni) L. Thomas   Title: Assistant Vice President Notice
Address: Bank of America, N.A. Agency Management 901 Main Street Mail Code:
TX1-492-14-11 Dallas, Texas 75202-3714 Attention:  Antonikia (Toni) L. Thomas
Telephone:  (214) 209-1569 Telecopier:  (877) 206-8432 SECOND LIEN COLLATERAL
AGENT:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

solely in its capacity as Second Lien Collateral Agent and not in its individual
capacity

By:  

/s/ Antonikia (Toni) L. Thomas

  Name: Antonikia (Toni) L. Thomas   Title: Assistant Vice President Notice
Address: 700 South Flower Street, Suite 500 Los Angeles, California, 90017
Attention:  Corporate Unit Telephone:  (213) 630-6489 Facsimile:  (213) 630-6298

 

-40-



--------------------------------------------------------------------------------

CONTROL AGENT:

BANK OF AMERICA, N.A.,

in its capacity as Control Agent

By:  

/s/ John (Alex) Briffett

  Name: John (Alex) Briffett   Title: Authorized Signatory Notice Address: Bank
of America, N.A. Agency Management 901 Main Street Mail Code: TX1-492-14-11
Dallas, Texas 75202-3714 Attention:  Antonikia (Toni) L. Thomas
Telephone:  (214) 209-1569 Telecopier:  (877) 206-8432

 

-41-



--------------------------------------------------------------------------------

PARENT: SALEM COMMUNICATIONS CORPORATION By:  

/s/ Christopher J. Henderson

  Name: Christopher J. Henderson   Title: Vice President and Secretary GRANTORS:
SALEM COMMUNICATIONS HOLDING CORPORATION By:  

/s/ Christopher J. Henderson

  Name: Christopher J. Henderson   Title: Vice President and Secretary
INSPIRATION MEDIA OF TEXAS, LLC ONEPLACE, LLC SALEM MEDIA GROUP, LLC SALEM MEDIA
OF ILLINOIS, LLC SALEM MEDIA OF NEW YORK, LLC SALEM RADIO OPERATIONS, LLC SALEM
SATELLITE MEDIA, LLC SCA-PALO ALTO, LLC By:  

SCA LICENSE CORPORATION
as Managing Member

By:  

/s/ Christopher J. Henderson

  Name: Christopher J. Henderson   Title: Vice President and Secretary



--------------------------------------------------------------------------------

BISON MEDIA, INC. CARON BROADCASTING, INC. CCM COMMUNICATIONS, INC. COMMON
GROUND BROADCASTING, INC. INSPIRATION MEDIA, INC. NEW INSPIRATION BROADCASTING
COMPANY, INC. NI ACQUISITION CORP. PENNSYLVANIA MEDIA ASSOCIATES, INC. REACH
SATELLITE NETWORK, INC. SALEM COMMUNICATIONS HOLDING CORPORATION SALEM CONSUMER
PRODUCTS, INC. SALEM INVESTMENT CORPORATION SALEM MEDIA OF COLORADO, INC. SALEM
MEDIA OF HAWAII, INC. SALEM MEDIA OF KENTUCKY, INC. SALEM MEDIA OF OHIO, INC.
SALEM MEDIA OF OREGON, INC. SALEM MEDIA OF TEXAS, INC. SALEM MEDIA OF VIRGINIA,
INC. SALEM MEDIA REPRESENTATIVES, INC. SALEM RADIO NETWORK INCORPORATED SALEM
RADIO PROPERTIES, INC. SCA LICENSE CORPORATION SCHC LUBBOCK APPLICATION, INC.
SOUTH TEXAS BROADCASTING, INC. SRN NEWS NETWORK, INC. By:  

/s/ Christopher J. Henderson

  Name: Christopher J. Henderson   Title: Vice President and Secretary

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

JOINDER AGREEMENT

The undersigned,                         , a                         , hereby
(a) agrees to become party as Permitted Additional Second Lien Obligations
Representative under the Intercreditor Agreement dated as of December 1, 2009
(the “Intercreditor Agreement”) among SALEM COMMUNICATIONS CORPORATION (the
“Parent”), the other GRANTORS from time to time party thereto, BANK OF AMERICA,
N.A., as First Lien Agent and Control Agent and THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Second Lien Collateral Agent as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, for
all purposes thereof on the terms set forth therein, (b) agrees to be bound by
the terms of the Intercreditor Agreement as fully as if the undersigned had
executed and delivered the Intercreditor Agreement as of the date thereof and
(c) irrevocably appoints and authorizes the Second Lien Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the
Intercreditor Agreement as are delegated to the Second Lien Collateral Agent by
the terms thereof, together with all such powers as are reasonably incidental
thereto.

The provisions of Sections 8.7 and 8.10 of the Intercreditor Agreement will
apply with like effect to this Joinder Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective officers or representatives as of                     ,
20    .

 

 

    By:  

 

    Name:       Title:  

 

-3-